     Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 1 of 28


Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                                            Page 1
       IN THE UNITED STATES DISTRICT COURT
               DISTRICT OF KANSAS
             CASE NO.: 2:18-CV-02158



D.M., A MINOR, BY AND THROUGH HIS NEXT FRIEND
AND NATURAL GUARDIAN, KELLI MORGAN,

      PLAINTIFFS,

      VS.

WESLEY MEDICAL CENTER LLC D/B/A
WESLEY MEDICAL CENTER -WOODLAWN;
WESLEY-WOODLAWN CAMPUS; BRIDGET
GROVER, PA-C; DR. GREGORY FAIMON;
LISA JUDD, RN; VIA CHRISTI HEALTH SYSTEMS
D/B/A VIA CHRISTI-ST FRANCIS; JENNIFER
CHAMBERS-DANEY, ARNP; DR. BALA BHASKAR
REDDY BHIMAVARAPU; CEP AMERICA-KS LLC;
DR. CONNOR HARTPENCE; DR. STEFANIE
WHITE; DR. JAMIE BORICK; AND
AARON KENT, RN,

      DEFENDANTS.




            ORAL DEPOSITION OF ROBERT DABROW, M.D.,

TAKEN AT MILESTONE REPORTING COMPANY, LOCATED AT

315 EAST ROBINSON STREET, SUITE 510, ORLANDO,

FLORIDA 32801, ON NOVEMBER 14, 2019, AT 9:08 A.M.,

BEFORE KIMBERLY FLORES, COURT REPORTER AND NOTARY

REPUBLIC.




                                                                                    DEFENDANT'S 41
                                                                                      EXHIBIT
                                                    advanced
                                                   depoi;ior6                                   •
                           042. innurifir3 Cniirt Prbrinrtinrr R, Trial cr innnrt

                        855 204.8184 P wviv.advanceddeposi ions.com
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 2 of 28


         Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                                    Page 33
     1                  He is the pediatric hospitalist, and he's at
                   Q
     2
           home. Do you understand that generally?
     3             A    Yes.
     4
                   Q    Okay. You agree that as to the providers at
     5     Via Christi whether it's in the ER, or on the floor
     6     before D. coded that strep absolutely should've been on
     7     the differential?
     8             A    The strep should've been on the differential?
     9                  Yes.
                   Q
10             A       Strep could've been on the differential, yes.
11                     Should it have been?
               Q
12             A       Be very low.
13
               Q       Whether it's the top one, or the bottom one,
14        if it's on the differential it's on the differential.
15        Should it have been there?
16             A       Whoever had the case I wouldn't have included
17        strep in the differential.
18
               Q       Okay. Would you be critical if strep was on
19        the differential?
20             A       Strep could've been on differential. And I
21        think that's the answer you were looking for.
22
               Q       Okay. Do you agree that it was appropriate to
23        administer antibiotics to D.M., both based upon his
24        presentation at Wesley, and in the ER at Via Christi.
25             A       I would o                      SP4YWICAqibiotics to a
                                  ki.qtrnmmfdp rtirtPbannr-tinr,Trial cl nr-In Ft

                               855-204.8184 A www,advanceddeposi ionscorn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 3 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                        Page 1

          A            achieve 80:16          179:25              agreeing 126:5               185:5
AARON 1:12 2:14        acronym 48:19        advanced 172:4        ahead 34:22 90:15         anterior 34:11
abdomen 70:12          act 85:4 118:13      advantages 129:13        115:18 130:10          antibiotics 33:23
abdominal 41:11          127:13             advice 79:11          aid 24:22,23 160:1          33:25 34:7,18,20
  41:12,17,24 42:5    acted 102:23          advocate 80:21,21       160:2                     34:24
  42:22 47:19 65:21      111:18               120:9               airway 30:7               anybody 47:4
  72:4,22 135:4       acting 118:16         afebrile 139:20       alertness 49:22             99:11 124:5
   153:18             action 116:9 187:14   affiliated 169:5      allowed 20:11,15            133:14 142:22
able 67:25 152:17     actions 24:17 25:1    affirm 7:3              55:24                     167:21 180:5,9
  152:18 156:19          123:21             afraid 83:3,4 92:10 alter 165:9                   182:24 183:21
  173:11              acts 80:21            afternoon 124:12      altered 121:11            anyways 78:2
abnormal 27:22,24     actual 103:14 139:6   age 58:19 178:11      alternate 151:6           apparently 35:13
  44:13,22 52:13      acute 12:3 48:6       Aged 46:13              162:16,24               appear 82:23,25
  55:5 56:7,8           49:11 149:2,25      Agency 68:14          alternative 136:12          89:6 97:24 151:4
  136:13,17 139:24      150:21 177:8        ago 8:5 52:11 72:21     174:4                   APPEARANCES
  139:25 141:22       Acutely 5:16 10:12      144:14 168:6        alternatives 94:9           2:1,25 3:1,25 4:1
  142:6,15 150:18     add 29:23             agree 17:17 18:8      ameliorate 86:11          appeared 2:18 60:4
  174:24              addition 13:11          19:15,23 20:3       America 155:3               186:7
abnormalities 53:2      17:23 47:18 53:25     22:15,21 24:16,25 American 17:9               appears 84:11
  121:12,13 148:11    additional 87:21        30:9 32:22 33:4       156:16,17 157:18          85:11 116:24
ABP 156:14              170:5                 33:22 35:4 40:2       158:8                     163:19
absent 127:21         additive 42:24          42:2,19 46:21       AMERICA-KS                appendicitis 8:21
absolutely 13:10      address 72:10           47:5 50:14,24         1:11 3:9                applicable 173:16
  33:6 57:22 72:18    adenopathy 26:7         51:11,25 52:7       amount 20:14,18           applies 134:17
  75:24 85:15           26:16,19 27:1,21      56:21 57:12 59:7      111:1 120:22            apply 22:6 93:4
  122:14 178:5          29:18 30:8 34:5       61:14 63:1 64:1,3     141:2,4,6               approach 76:3,10
  182:11                34:10,12 39:8,15      67:8 69:19 75:8     Amoxicillin 35:2            108:22 119:2
abstract 122:1          39:17 40:6,25         77:1,7,12 79:14     analogy 99:15,19          approached 170:10
abuse 7:24 8:11,12      43:21 44:9,22         80:10,18,25 82:9 Andrew 3:4 16:3              approaches 76:1,8
  9:1                   45:2                  84:4 87:11,13         181:2                   approaching
academic 16:24        administer 33:23       98:6 99:19 102:4 ANDREW@GW...                    147:20
  79:21 80:9 95:13      33:25                 102:24 104:9,23       3:7                     appropriate 33:22
  177:6               administered 35:5       105:21 106:21       and/or 101:10               35:23 66:16,20,21
accept 83:2 104:4,5     35:6,8               107:13 111:18          132:20 173:2              67:1 79:11 85:12
  111:16 140:4        administration         115:14 116:24        angle 119:2                 89:5 90:18 103:4
accepted 46:22          34:6                 118:8,11 119:3,8 Anne 131:25                     120:6 130:12
  76:1 117:24 118:6   admission 24:18        126:20 129:6,12      annoying 108:14             164:3 177:23
accepting 118:2         25:2 85:8 103:14     142:17 143:24        anomalies 136:16            178:1 179:2
  163:2                 106:20 180:2         144:5,13 145:22      answer 19:10 24:20        approve 85:2,13
access 71:12,17       admit 179:11           146:1,19 148:15        33:21 44:19 58:23       approved 104:17
  76:22               admitted 19:1          160:6,12 162:20        86:4,7,9 109:19         approximately 6:6
accident 100:19         55:14 85:10 89:10    163:20,23 172:2        123:24 124:1,4,6          116:10
account 102:22          106:15 109:23        174:10 176:15          162:6 164:9,13          APRN 160:7,13
accuracy 31:25          179:21,23            178:10 179:17          165:18,19 168:25          162:21
accurate 21:12,13     admitting 24:21        181:13,19            answered 109:18           APRNs 163:5
  37:21 74:14 99:23     179:17                    c16:10 53:11      136:4                   area 19:16 50:20
                      adults 68:19 143:8                : 7CCIVCi WPM 173:14                  75:11 165:6
  113:14
                                                               dept
                                       Na_ r+rliwirip rc irt 14pnnrrinrr   Trial cl nrwat
                                   855-2(W8184 • www,advanceddepositions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 4 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                         Page 2

areas 19:14,18        assistant 131:2         84:24,25                83:18 116:25             105:19 107:24
arms 147:22 150:3        149:1              available 77:4            157:3                    119:12 124:13
ARNP 1:103:14         associate 16:25         116:24 119:4          balance 53:2,13            127:21 137:3
  162:11                 80:5 100:20          122:16 171:11           106:8 122:18,23          138:17,23 140:16
arousable 86:16          123:19 169:13,14   AVENUE 2:10,22            141:15                   140:17 151:18
  113:20 114:4        associated 41:8         4:5                   Baltimore 131:24           157:4 158:11
arouse 175:8,17          52:15 65:14 69:5   avoided 164:1,11          132:1 169:3              162:23 170:3
arrest 113:1             70:9 85:16 94:25     165:4                 banister 123:2,3           171:19 179:13,15
arrival 56:16           108:9 125:15        aware 55:19,20,24         147:15                   180:11
  105:24 106:3          136:17                65:23 69:4,6,24       based 20:7 32:6          believed 64:15
  181:13              association 80:3        70:2,8,16,21 71:2       33:23 39:3,5             154:1
arrived 24:14           86:1 123:12           72:1,20 76:13           44:21 45:18 64:9       believing 89:25
  132:4                 126:23                83:10 98:2 112:21       64:18 65:9 78:7        better 86:12 91:2
art 174:18            assume 42:13 89:24      113:23 114:23           119:3,4 149:14           159:14 164:7,15
article 46:12,15,17     92:24 113:12          115:25 116:4            151:19 175:13            165:22 174:12
  47:9,15 69:8 70:9     142:14                118:4 120:20          basic 78:23 127:1        beyond 50:20
  70:16 71:5,6,11     assumed 31:6 32:6       122:19,21 123:10      basically 12:15            117:15 128:20,20
  98:14                 146:22,23 147:1       143:1,2                 32:1 76:6 83:1           138:3 165:16
articles 73:20        assumption 105:13     a.m 1:19 6:6 57:15        92:25 99:19 105:8      BHASKAR 1:10
Arundel 131:25          127:13                105:17,19,20,20         113:2 116:9              3:19
aside 14:12 114:18    asthma 135:6            107:17,19,19,20         122:25 129:4,22        BHIMAVARAPU
asked 8:1,20,22       ataxia 123:4,5,7,9      107:22 108:12           136:17 137:15            1:11 3:20
  59:11,13 60:4       ate 139:17              109:16 163:9            179:10 180:20          biad 56:24 57:2
  74:17 82:19 95:14   atoms 68:2,2                                    181:5                  bias 77:15,16,20,24
  108:23 109:18,20    attached 95:8                   B             basis 93:2 106:16          93:5
  122:20 146:14,16      185:6               B 151:24                  113:4 181:14,19        big 29:22 52:20
  171:7               attempt 86:11         baby 85:23              BAUER 2:15                 148:20
asking 13:1 19:4        153:19              babysitting 89:15       bear 12:3                bilateral 26:7,15
  60:19,21 65:4       attending 78:21,25    back 10:1 16:4,5,6 becoming 83:4                   27:1,20 29:18
  67:12 68:5 73:6       79:4,10,20 83:14      22:18 29:24 31:4 bed 124:21                    bit 21:6 51:18 67:7
  101:14,15,19          84:8,18,19,21         41:21 53:14 60:14 beginning 148:9                75:6 95:4 103:1
  107:25 148:14         85:2,9,12 104:17      63:15 76:18 77:20 BEHALF 2:3,8,14                106:17 118:15
  160:20 173:15         106:20 110:5          81:22 90:22 91:25       2:20 3:3,9,14,19         138:22 141:16
asleep 89:4 90:7        116:7,8,21 117:13     92:9 93:9,11,13         4:3                    black 104:15
aspect 29:16            117:15 118:4,4,20     99:15 128:23          behavior 178:12          bleed 73:10
aspects 17:6 124:2      119:22,25 120:3,4     140:15 141:21         belief 93:17             blips 176:9
aspiration 177:18       120:5,8 162:15        143:11 144:15         believe 11:8,9           blood 22:4,5,12
assay 127:10 129:8    attending's 120:7       147:3 148:6 159:8       13:17,23 14:3            29:5,19 30:8 34:5
assess 57:24 137:17   attention 112:15,24    162:19 177:12           15:9 17:12,15,25          56:7,8,19,21 58:8
assessed 50:4           160:4                180:14 183:10           23:13,21 24:1             69:5 94:1,5
assessing 17:11       attorney 7:12         backed 55:22             31:14 39:3 45:10          142:14 181:10
  18:3,5 154:13       attorneys 8:23        background 17:24         45:20,24 50:17          bloodwork 93:22
assessment 36:15        22:22 171:4 180:9   back-and-forth           53:8,12,17 56:4           93:23,24
  37:11                 187:13               151:2                   58:18 59:10 64:17       board 19:6 78:4
assigned 105:3        August 70:8           bacterial 30:10          64:21 74:11 79:25         156:16,18,18
  116:2 135:7         authorized 187:7                4:12           83:25 91:2 92:21          157:3,4,18 158:8
assist 170:14         autonomously                                 n        103:6,24         board-certified
                                                        1 3i.E2ftx 6 IF
                                             uri irs rniirt Rpnnrtinp, ft Trial •qiinrsnrt

                                    855 2C4 8184 www.advanceddepositions.com
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 5 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                        Page 3


  17:9 18:5,11 19:3   briefly 17:3 18:20    89:23 90:8,24        180:5,6,8 181:3             certifications
  116:17 133:19         88:17 111:11        91:15 102:24         182:19                        156:17
  172:8 173:17        bring 9:2 101:1       105:16 107:7,13    cases 98:6,15,16              certified 19:7 78:4
Bob 143:11 183:20     brings 106:12         107:15 108:6,10      99:12 101:11                  156:18 157:4,4
body 69:6             broad 64:17           108:16,18,23,24    categories 50:3               certify 185:3 186:6
bold 55:4 57:7        BROADWAY 3:21         109:3,13 111:19    caught 160:4                    187:7,11
bolded 57:20          brought 88:25 92:8    115:15,16 118:9    causation 165:17              cervical 34:11 39:8
borderline 129:5,7      92:9 166:5          118:14,25 119:7    cause 27:15,24                  39:19
Borick 1:12 4:3       bunch 96:22           131:6,8,10,14        28:11,12,14 29:10           cetera 27:7
  75:3 103:5,13,22    business 8:2          135:5 143:14         29:12 30:3,4 68:7           chain 39:19
  104:1,2,5,16        B-O-B 183:20          154:13 173:7,11      68:7 69:3,14,21             challenge 23:17
  105:12,17 107:14                          173:15 175:1         70:13 87:21                   42:6
  109:14 110:8,13               C           182:16,18,22       caused 25:24,25               challenged 111:23
  111:18 115:8        C 4:4 151:24        career 99:25 100:2     26:2,8 27:9 28:9            Chambers 182:13
Borick's 104:2,23     California 69:24      101:8,16,17          28:22 29:7,20               Chambers-Daney
  110:23              cal191:4 116:7        102:14 133:4,5       30:10                         1:10 3:14 24:17
bothered 87:12          127:6,7,8,14        135:22             causes 100:10                   25:1 155:4 160:13
bottom 25:10 28:5     called 15:13 21:21 carefully 68:23         162:16                        168:3 169:25
  29:25 33:13 36:1      24:5 48:11 77:24    76:5               causing 27:12                 change 31:25 79:11
  40:20 115:6 149:7     129:16 134:7      carrier 30:4 46:14 celebrationpedia...               85:14
bouncing 75:6           155:2 156:14        47:1                 183:20                      changed 115:14
BOX 2:22                157:16 158:2,5,11 carry 176:4          cell 68:20                    changes 183:11
BP 54:2,10              166:11 170:8      case 1:2 5:13,19     cells 68:7                      185:6
bradycardia 54:2        174:18              7:12,24,24 8:5,20 center 1:7,8 3:3,3             Characteristics
  54:10               calling 31:19         9:1 10:8,15,21       17:6 25:12 27:13              46:13
brain 48:8,24 49:16   calls 106:23          12:12,19 15:12       38:8 40:18,24               charge 180:13
  53:3 64:7,13        campaign 72:20        16:21 17:5,18        42:25 45:25 49:2            Charles 15:23
  65:17,25 68:10      CAMPUS 1:8 3:4        18:1,16 19:1,13      131:3,7,14,24               chart 8:19 55:5
  69:1 70:23 71:5,6   cancer 8:8 68:7,14    19:16,25 20:4        169:7 171:18                  113:5,6,7 138:13
  71:6,12,14,14,17      69:22 70:10 71:17   33:16 34:1 45:23     181:3 185:23                  146:20
  71:21 72:12 73:22     72:1,10 73:22       46:10 55:12 94:5 Centor 143:1,11,14              charting 112:3,11
  73:22 76:19 85:17   cancers 69:3,15       95:6 98:13,23        143:18,21,24                  140:10,12 141:24
  85:20,25 93:25        70:13               105:3 112:3          144:3 154:13                check 141:14,14
  94:7 96:21 98:20    candid 55:10          118:14 120:2       CEP 1:11 3:9 155:2              154:11
  98:23 100:3 101:9   capable 127:17        121:4,14 123:18    Cert 156:14                   checked 126:13
  101:23,23 132:20    capacity 112:21       123:22 124:11      certain 63:20 88:13           chest 70:12
  133:12,14,15,17     capital 14:22 15:5    125:10,11 127:21     90:17                       chief 36:23 38:13
  163:7,11 177:4,7      156:4               130:3 153:20       certainly 29:16                 38:19
break 23:23 58:12     car 100:13            154:2,8,14 155:2     35:6 47:10 62:5             child 7:24 8:11,12
  114:14 115:19       carcinogen 68:15      155:22 156:13        62:19 67:14 71:13             9:1 22:1 32:6
  130:20 166:20         73:16               157:10 158:11,12     87:16 101:8 128:1             35:12 36:4 38:3
  167:21 183:21       carcinogens 73:18     158:24 159:16        179:17                        43:11 46:18 47:6
breathing 52:13       card 176:4            162:4 164:21       certainty 58:7                  50:24 51:10 52:25
  54:3,12             care 17:7,11 18:3     165:17 166:11,24 CERTIFICATE                       58:19 63:6,17,22
Bridget 1:8 2:20        48:6 49:11 66:18    168:4 170:7,11,14    186:1 187:1                   63:24 76:19,22
  131:2,12 144:7        66:23 67:2,5 74:6       •^5 171:1 5 3 certification                    81:4 87:2 89:3
brief 131:18            76:2,11,21 77:2             179:    Va "2'1 185:1                      90:2,6,9 95:15
                        78:3,25 79:6,9
                                                   I in RPrinrtirlff   Trial 4:;116rIfirl.

                                    855-204.8184 www.advancecideposi ions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 6 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                         Page 4

  100:24 106:12,14     circumstance 91:3     collectively 50:11      common 27:14              34:15
  106:15,21 109:14     circumstances           127:5                   28:1,12 64:1,13       conceivable 97:11
  111:13 112:18          87:19 89:18 91:1    collision 101:3           95:1,2 96:4 98:20     concern 72:3 73:8
  122:18 126:1,3         92:25 97:23 109:5   coma 5:15 10:11           98:25 99:7 100:8        81:24
  127:9 128:5,13         118:12 120:4          11:24 48:1,6,8,22       106:9 140:12          concerned 89:4
  148:21 150:23          127:9 152:12          49:15,18,19,22          151:5                   106:13,14 138:10
  177:10,13,21           170:14 177:16,24      50:4,17 51:9,23       commonly 46:22            177:11
  178:3,13 179:6      civil 6:8 152:13         52:4 87:9 134:10        94:15                 concerning 10:11
  181:10,12,20        claim 123:16             134:15                communicated              116:25 175:10
childhood 72:10       claimed 8:8            Combination 48:17         116:24 118:3          concerns 65:17,24
childlike 175:23      clarification 15:16    combined 48:18          community 72:15           68:25 120:11
children 46:13 64:2      15:18 22:16           129:7                   100:7 169:4,7         CONCLUDED
  64:5,8,9,14 65:10   clarify 15:9 55:25     come 21:24 75:13          170:23                  184:5
  68:11,18 72:17         131:5,13              80:15 83:7 85:1       COMPANY 1:17            conclusion 151:23
  99:1,8 125:18,20    CLARK 3:10               92:8 93:1,11            6:4                   conclusions 152:5
  125:22 137:6        classic 54:3 55:7,16     145:2 148:22          compare 133:2           condensed 184:4
  142:17 143:8           128:25                151:8,9,23 155:17 complained 41:16            condition 86:3
  176:24 179:25       classified 68:14         162:23,25 163:6         53:1 59:25 60:10        91:25 92:1 95:1,2
children's 68:12      clear 34:1,3 41:13       163:11 166:7            61:4,9,18 62:9          98:18 102:17,21
child's 17:6 26:15       72:11 90:1            183:10                complaining 60:18         105:10 112:4
  86:24 89:14         clearly 168:20         comes 61:1 74:7         complains 127:23          179:22
chin 26:19,24,25      client 32:23,24          91:24,25 93:5         complaint 36:23         conduct 109:7
choice 34:19 35:1     clients 78:1 103:2       96:20                   38:13,19 52:24        confirm 145:17
  68:23 177:9         clinical 43:11,20      coming 81:22 83:5         64:1 88:24 89:13        157:9 158:22
choose 68:23 76:9        44:5,11,13,18         93:9 105:2 108:9 complaints 31:6              confounding 87:7
chosen 19:12 31:7        45:3,11,15,24         110:6 114:24            81:5 127:25           confuse 108:3
  31:10,13,19 32:2      46:3,5,13 84:23        138:7                   150:24,25 152:20      confused 107:18
  32:11                 133:8                commands 178:25 complete 56:13                    126:4 160:19
Christi 1:9 2:14      close 103:2            comment 15:10             88:20 89:12,12          169:1
  25:14 27:5,13       closely 59:14,16         22:5,7 32:9 39:4        90:17 96:7,8          confusing 138:22
  28:4 29:3 31:2,15     100:25                 49:7 50:25 51:12        117:10,10 142:9         145:3
  32:3,23 33:5,24     closer 92:2 93:3         51:14,25 52:7,8       COMPLETED               conjunctive 54:11
  35:21 37:4 38:10    code 164:1,11            58:5 71:4 93:5          6:13                  Connecticut 69:24
  38:11,12,16,17,21     165:23 181:11          143:19 165:6          completely 88:7         CONNOR 1:11 4:3
  39:6 40:9 45:5      coded 24:3 33:6          174:2                   89:25 114:9           consciousness 48:7
  46:2 49:2 53:11     codes 24:9             commentary 8:1,23 component 39:14                 48:23 49:15
  54:25 56:3 59:8     coherent 63:21           146:17                  158:8                   136:16
  59:19 60:16 81:23   coherently 63:22       commenting 31:23 components 57:23               consider 17:8 73:25
  82:11 83:2 91:19    cold 27:14 28:1,12     comments 11:2           composed 9:5              96:13 148:16
  92:9 173:23 182:9   Cole 2:21 5:5 15:7       17:5 21:20 74:15 comprehensive                  177:19
  182:17                130:16,18,23           131:9 137:22,23         93:8 140:20           considerable
CHRISTI-ST 1:10         131:1 144:24           139:7,9 150:2           141:14                  116:14
  2:14                  145:1 149:7,11        152:15 159:19,21 Computed 70:9                 consideration
chronologic 61:25       154:16,19 183:24      178:21                 computer 13:3             120:17 178:1
CHTD 3:10             colleague 170:9        Commission                14:15 95:21 137:7     considered 46:18
church 124:9          collection 97:3              iti,1120            137:10                  47:6 54:3 151:6
 152:18                 126:22 127:4               f itted 17.6%42Va citelte 22:9 29:17        176:17
                                                             de pc SI ha -IS
                                       Na-innwirici rorirt Riarsort•ihrs   Trial Srinrr rt
                                    855-2048184 www,advanceddepositions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 7 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                            Page 5


consistent 34:10      correct 9:3,7 10:6       162:17                      critical 33:18 49:5     35:8,17 41:9,11
  40:12 95:17           11:22,23 12:7        could've 32:17                  51:24 52:6 154:1      42:3,20 45:24
  100:22 115:15,17      17:20 18:16 20:7       33:10,20                    critically 112:18       46:23 47:23 52:6
  121:4 122:1,6,11      23:8,18 26:17        counsel 22:22                 criticism 131:14        55:12 58:2,19
  122:12                28:7 29:5 30:1,11      155:18 156:11                 182:15                81:18 90:2 103:14
constellation 47:13     31:3 32:13,14          187:11                      criticisms 131:6,8      104:10 105:8
  47:17 62:14           36:2,6,7 37:2,8,12   count 29:5,19 30:8              182:12                107:15 110:25,25
  148:21                37:16,19 38:14,23      34:5,13,15,16               cross-examine 23:7      111:14 112:3,13
consultant 132:4        40:16,17,25 41:22      99:11                       crying 138:15           113:20 114:6
contact 83:12 85:9      42:2 44:15,16,25     country 171:18                CST 57:9                123:9 136:20
  120:4 128:12          45:6,9,10 47:20      counts 8:24                   CT 64:15,21,21          143:24 144:20
  171:3 178:23          50:12 52:18 53:4     County 131:25                   65:14,16,17,21        147:19 148:16
contacted 83:13,14      54:4,12,15,16          186:4 187:3                   66:7,8,10,16,19       149:24 150:6
  107:15 120:3,5        55:8,13 56:20        couple 25:7 122:25              66:20,25 67:8,13      151:24
contained 22:24         57:15,16,18,21,25      171:22                        67:19 69:1,4,8      Dabrow 1:16 2:3
contains 10:5           60:13 61:6 62:21     course 21:7 29:11               70:1,17,22 71:7       6:3 7:10,11 45:24
content 157:19          62:23,24 64:16         46:1 49:20,23                 71:16 72:2,5,10       154:24,25 155:1
  158:9                 67:10,16 71:19,19      61:3,3 67:9 73:24             72:24 73:3,22         157:10 167:25
contention 125:14       75:19 76:12 78:9       76:20 79:11,12                163:21 164:10         185:13
contents 158:3          78:12,16,19 79:1       81:10 87:16,18                177:1,5,8,12        Daney 160:7
contesting 108:4        81:6,15,17,19          88:1,12 94:3                  179:15                182:14
context 7:23 8:17       82:24 83:20 84:12      96:24 101:7                 CTs 65:3,5,10,25      Daney-Chambers
  47:10 79:19 125:3     87:6 88:19 91:8,9      112:10 130:6                  68:9 70:11 71:21      32:5
continue 3:1 4:1        91:21 92:12,19,24      176:14 178:14                 72:22               dangerous 68:8
  179:11                93:9 95:11 96:17       179:8,19                    culture 46:20 47:8    DANIEL 2:3
CONTINUED 2:25          97:6,8 98:21 99:4    court 1:1,20 6:11             cumulative 69:20      DAN@DGWIC...
  3:25                  99:9 101:5 103:24      7:2 8:25 11:6               curious 157:2           2:6
continuing 61:20        105:14,20 106:7        16:7,9,11 58:15               166:17              data 22:8 180:1
contract 10:13,15       107:4 109:2,7          130:15 156:2                current 62:18         date 21:1 98:16
  12:11 156:9,10        110:9 111:17           167:12 183:18,21              73:25 74:4,6          185:13
  180:14,15,16          112:5,11 113:20        184:3 186:17                currently 48:13       day 4:4,4 5:4 6:5
contributor 72:6        114:9 115:10           187:5,24                      170:19                36:13 74:25 75:1
control 85:18 87:21     117:17 119:10        cousins 171:19                Cushing 55:8,11         108:10 109:20
controlled 121:19       120:7 121:2 128:2    covered 120:13                Cushing's 21:21         110:1 115:18,22
  121:21 163:25         131:7,15,16 133:9    cover-to-cover 70:7             22:5,8,11 52:9,10     130:10 144:21,25
  164:6,10              141:23 142:15,16       74:7                          52:11,18 54:1         146:3 167:13,21
conventional 70:18      142:21,24 150:1      cranial 63:21                   55:17,22 56:14,24     170:2
conversation 83:19      150:16,19 151:17       121:12 136:16                 56:24 57:2,25       days 21:7 53:2 62:2
copied 113:7            158:16 172:13,19       141:14 142:8                  58:6 74:16 142:11     138:25 139:5,13
  157:24                172:22 176:13        crash 100:13                  custom 86:12            146:23,25 147:9
copies 9:15 12:18       178:8,9 179:10,12    create 96:8                     106:25                147:12 151:16
  12:24 156:3           182:14,17,20         created 64:18                 cut 34:1                183:5
copy 10:5 11:17         185:7                creating 158:1                cutting 124:10        dealing 102:11
  21:5 156:23         correction 183:9,15    criteria 46:22                CV 10:5 12:12         deals 99:8
  158:22 161:13       corrections 183:6        47:12 56:17 143:7             183:19              death 63:23 170:2
  166:18                185:6                      .244,18,20                                    decide 143:21
corner 25:10          correctly 34:18                10 2O 1         Yia nced  D                   148:21
                                                              cT  ei:D0OtPeS10§1:6 33:6
                                        Na-rnrwrirlo rni rt Phannrtirtri   Trip' ctinnnri-

                                                  w .adva n ced de p ositi on .com
                                    855-204.8184 ww,
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 8 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                       Page 6


decision 118:5          103:20 117:22         82:17               diarrhea 135:4            discordant 87:10
  119:24 120:1,7        120:19              details 83:19         died 8:7 24:7             discovered 112:16
decision-making       depend 106:5          detecting 50:18       difference 116:14         discrepancies
  84:23               depending 49:25       determine 64:20         175:5                     44:20 82:24
dedicated 169:8,21      107:2 177:24          66:14 93:8 140:6   different 22:3             discrepancy 120:10
  172:6               depends 91:1 138:6      141:11,16 177:15      37:25 43:23,23          discuss 86:24
defendant 3:9,14      DEPONENT 2:3          determined 76:23        45:6 56:6,11              170:25
  3:19 23:14          depose 183:10         determining             75:13,16 76:2,7         discussed 37:10,15
defendants 1:13       deposed 7:16,19         143:10                79:21 82:6 91:7           91:7 93:16 94:11
  2:14,20 3:3 4:3       8:22 113:24 176:3   develop 84:23           91:11 93:10               116:7 121:2
  155:2               deposition 1:16 6:3   developed 112:4         114:11 119:2              146:18,20
defense 22:22           6:7 7:13 8:15,19      114:2 156:20          126:23 127:18           discussion 46:17
defer 89:5,20 90:21     10:13 11:15 12:12   develops 148:8          140:13 174:9,9            65:22 84:14,16
  116:21 118:5          15:11,18 16:20      deviate 66:22           176:16                    113:21 115:1
  173:6 175:25          20:15 46:11 50:23   deviation 143:13     differential 33:7,8          116:8
deferred 89:17          51:11,23 82:5       diagnose 93:23,25       33:10,14,14,17,19       diseases 157:17,20
deferring 90:23         92:21 110:16          101:9 135:18          33:20 34:17 64:18         158:2
define 16:21 108:23     111:24 113:25       diagnosed 81:14         90:18 95:8,14,15        Disorders 158:6
defined 123:5,7         117:16 123:16         101:10 103:17,19      96:6,8,21 97:14         displaces 68:2
defining 54:14          150:4 154:6           105:9 117:22          97:15 117:12            disposition 179:10
definitely 22:7         160:16 168:1          132:17,18,19,19       148:22 149:3            dispute 68:13,18
definition 65:7         184:5 185:4           133:11 135:23         150:22 151:22             71:16,20
  66:11 67:25         depositions 12:19     diagnoses 101:23     differently 65:8           disrupts 68:1
  108:16,18 175:13      13:13,16,20,22        122:13 151:19      differing 91:8             distant 171:19
definitive 97:20        14:10,11 15:11,13     162:24                127:17                  distress 149:25
degree 119:6            53:9 55:23 83:10    diagnosing 19:2      difficult 77:8,10          DISTRICT 1:1,1
dehydrated 83:4         113:22 145:4        diagnosis 8:8 19:8      85:18 102:15            disturbance 121:12
  92:12 106:15          155:20                34:18 36:1 43:5       136:15 148:4            division 68:20
delivered 70:17       deprivation 63:20       52:21 81:9,12         175:8 176:23            dizziness 59:9 60:1
demonstrated 81:5     deprived 63:3,14        83:6 90:1,17 92:4  DIRECT 5:3 7:7               60:10,15,19 61:5
denied 145:20           63:22                 93:8 96:8,11,12    directly 78:24               61:13 62:4,6,9,23
denies 139:19         describe 87:8 138:3     96:14 97:14,16     director 16:25 80:5          95:16 146:7,11
  145:21              described 34:10         98:24 99:7 102:5      169:14 170:23           dizzy 139:5 149:8
Denning 3:9 5:6         52:11 53:19 82:3      102:5,7,16 104:18  disagree 25:4 42:23          151:1,11 152:20
  14:17,21,24 15:1      114:6 115:9,12        104:21 117:12         46:21 47:24 50:24       DJDENNING@...
  15:3 16:2 154:23      136:23,24 140:1       118:7 120:17          51:11,25 52:7             3:12
  155:1 161:14,17       140:20 147:11         127:3 129:9 130:8     69:15 95:3 98:7         doctor 9:23 11:14
  165:19,24 167:4       151:15                132:15 133:17        109:24 140:9               16:14,19 19:22
  167:10,15,20        describes 147:23        135:25 148:3,6     disagreeing 46:6             24:1 25:6 51:17
 168:7 183:25         describing 62:14        149:3 151:7,22     disapprove 85:2,13           58:18 75:1 76:7
 184:2                  73:13 123:8           157:5 160:8,14,17  discharge 104:13             76:13 81:4 85:16
deny 42:8,8 62:6      description 87:10       162:21,25 163:2,7    179:11                     92:5,15 93:16
 121:3                  114:12 117:15         163:11 164:23      discipline 18:6              94:10,17 101:7
departed 91:14          124:18 129:5          165:8 174:4        disciplines 18:8             106:21,22,23
department 64:2,5       139:6 149:14          179:22,24            19:7                       115:4,23 130:24
  64:8 92:16          designed 48:5 86:2     • ostic 46:20       disclose92:7                 154:19,24 167:4
departments           despite 74:17 82:14                   advo lac& d 173:1                 181:2,16 182:8
                                                            cIery
                                       Na-frrwrirlafniirtRwrrrrfirirs   Trial citrsnciri.

                                    855-204-8184 wwu ,advanceddepositions corn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 9 of 28


    Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                             Page 7


doctors 129:16         110:23 111:18             147:15 148:20               131:20,21 133:13    error 21:18,19
document 12:2          115:7,24,24,24            164:23 165:8                133:15,18,19,22       22:16 56:12
  21:25 22:14 48:2     116:20,23,25            early 48:16,20,21             134:1,9,25 135:2    erythema 25:21
  49:14 84:1 154:3     117:8 118:13              90:4 102:14                 135:5,17 150:9        26:1,11 27:8,12
  154:10 156:14        119:6,9,9 120:15          124:12 148:4                151:16,21 163:21      27:17 29:18 37:2
  157:13,16,20,22      121:19 122:16           ears 25:20 27:7               169:3 170:1           37:11,19 39:13
  158:5,10 159:23      125:9 130:2,2           easier 157:25                 171:24 172:5,11     erythematous 26:5
  159:24 161:6         131:2 149:1             easiest 64:20                 172:13 173:1,7,8      28:7,11 30:7 34:4
  166:1,11,24          155:25 157:3            EAST 1:18 2:16                173 :9,10,16,17       34:8 37:16
documented 113:5       167:25 173:2,2,2          6:4                         174:6 175:1 176:5   especially 88:2
  113:6 149:25         173:3 183:20            eat 139:11,16,18              176:22,24 177:8       102:10,15 110:5
documents 12:16      drive 9:6,16 12:15        ED 131:19 147:12              178:10 179:9          123:12 141:20
  38:7 56:3 155:19     12:16,20,23 13:9          147:25 149:17,22          emergent 164:7        ESQUIRE 2:3,9,15
  158:18 166:7         13:12,18 14:13            151:11                    emesis 60:2,11 61:6     2:21 3:4,9,15,20
doing 18:4 66:13       15:17 16:16 20:10       educated 172:18               62:6,10               4:4
  75:19 76:7 78:17     155:12,14,17            education 79:5              emphasize 164:8       essence 82:2
  109:11 116:3         156:1,10 157:14         educational 78:11           emphasized 128:5      essentially 9:5,15
  118:5 141:16         161:5 167:6,7,8         effect 120:6                employed 80:8         establish 93:19
  170:4,12 171:3       168:7                   effective 86:13               187:12                108:6
 177:22              drug 35:1                 effects 72:24               employs 155:3         established 81:8,12
Don 3:20 7:11        DTP 14:25                 eight 181:24 182:2          ended 42:9              90:1 150:14
  51:15 58:11        due 144:8                 either 10:21 53:10          energy 67:10,18       establishing 103:23
dose 68:10,24 70:1   DUGAN 2:4                   75:18 78:24 85:2          engine 128:22         Estimated 70:10
  72:11,16           duly 186:8                  85:13 98:17               enlarged 28:17        et 27:7
doses 70:17,20       Dustin 3:9 14:15          eject 167:6                   29:19 30:7 34:4     evalu 52:5
double-check           16:1 155:1              electromagnetic               40:9 43:21 45:9     evaluating 177:3,7
 158:18              duty 89:11 105:3            67:11,15                  entered 112:5           177:8 179:5
doubt 17:19 87:23    dying 71:24               electronic 176:9              113:3               evaluation 51:24
 101:13              D-R 183:19                electrons 68:2              entertained 174:4       52:6
DOUGLAS 2:16         D.M 1:4 2:8 22:10         elements 36:1               entire 47:11 83:23    evening 63:15
Dr 1:9,10,11,11,12    22:23 24:2,18              39:22 43:5                  84:3,7 89:16          124:12
 2:20 3:19 4:3,3,3    25:2 33:23 35:5          elevated 5:16 10:12           99:24 100:2         event 178:6
 7:11,12 13:23        35:20 39:2 40:3            29:4,19 30:8 34:5         entitled 104:24       events 77:10
 14:2,5 15:19,21       46:3 49:3 50:15           34:14,16 52:15            entries 86:24 87:6    everybody 63:5,7
 15:23 18:18 24:17     53:6 55:16,22             54:2,4,10 56:21             87:8,10 121:1         126:20
 28:5,16 32:24         59:8 60:16 61:12          57:18 149:2               environment 16:24     Everyone's 184:1
 37:15,18 45:8,23      63:3 138:15 146:2         150:21                    episodes 60:2,11      evidence 39:7 40:2
 46:9 50:22 51:1      147:25 163:22            emergencies                   61:6 62:6,10          40:5 41:6,7,11
 51:22 52:4 55:1      175:23 185:21              132:20 157:6                123:1 147:11,23       42:3,4,20,20
 55:21,21 60:23      D.M's 26:3 51:5             173 :20                     147:24 151:15         100:25 139:25
 75:2,2,3 82:14,17   D/B/A 1:7,10 2:14         emergency 17:3              equally 75:12           141:17,21,23,25
 83:10,12,14,18,18    3:3                        22:2 24:22 46:10          ER 33:5,24 35:21        142:7,11 149:24
 83:21 89:24 103:5                               64:2,5,8,10 65:11           40:24 132:7           151:10
 103:13,22,25                  E                 73:7 74:6 91:23             140:24,25 169:8     evident 42:19
 104:1,1,2,16,23     earlier 73:2 74:13          92:16 103:20                169:17,23 179:11    exact 158:7 176:13
 105:12,16 107:13      109:15 130:24                     13:4                179:21              exactly 21:9 68:22
 109:14 110:8,13       131:17 136:4                                     VC          83:15          110:20 124:15
                       138:25 145:19                                    TY)
                                          Na-inntAtiriP   fniirt RPhnrtinff   Trial 'clmrinri-

                                   855••2048184 /I wvvw,advanceddepositions.corn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 10 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                            Page 8


exam 28:6 63:18,19      16:14 19:23 20:19       15:14 46:9 55:20            82:14,17 85:16      fast 52:14
  63:21 89:6,13,17      48:2 52:17 139:3      expert's 20:6                 86:23 88:5 91:18    fatal 96:15
  90:10,11,21,23        144:19 153:21         Expires 186:19                91:23 94:16 95:4    features 121:4
  96:8 108:13           154:3,6,9 156:2       explain 144:10                100:2 103:19        feedback 118:20
  110:12 111:4,12       158:15,23 159:3         151:6                       113:9 114:6 115:8   fee121:17 27:3
  117:11 118:5,22       159:17 160:25         explained 31:7 34:8           115:11 118:13          59:14 85:5,5
  136:17 140:1,2,5      161:19,20,23,25         111:24                      120:17 121:1           86:11
  140:16,20 141:3,5     162:9 163:4           explaining 131:4              125:25 126:16       felt 21:11,14 22:19
  141:8,9,14,22         164:22 166:1          explanation 96:3              140:4 144:20           26:14 109:23
  152:1,4               167:11,17 168:8,9       97:24 112:1                 146:21 147:10          113:5 164:22
examination 5:1,3       168:23,23               113:13 125:3,5,6            151:14 157:3        female 115:5
  5:4,5,6,7,8,9 7:7   exhibits 12:11            128:4 136:13                181:9               fever 39:9 40:16,21
  25:20 74:24 75:7      183:24 184:3            174:8                     factors 102:20           42:4,8,21 45:20
  115:9 130:22        existed 31:6            explanations 97:4             111:17                 127:22 145:12
  154:22 167:23       exists 141:24           explored 99:18              facts 19:25 20:4         150:23 151:3,8,9
  180:25 182:6        expect 84:5,6,10        exposure 69:9,21              22:24 23:4 80:17    fevers 135:3
examinations            85:10,17,23 86:1        70:10 72:6 73:19          faculty 80:3 116:16   field 75:8
  88:22 156:21          93:18 104:7           express 182:13                143:12              figure 167:19
examine 105:13          116:20 160:7,13       expressing 81:23            Faimon 1:9 2:20       file 9:3 157:25
  136:14                162:21 163:6            108:17                      131:2 149:1            158:2
examined 90:20        expectation 84:13       extent 108:5                fair 17:12,15 18:4    fill 90:11
  106:19 108:11         165:21                extra 134:7                   22:21 76:3 79:6     filled 145:6
  118:19 141:1        expected 96:4           extreme 136:11                80:23 97:25 105:5   final 10:25 21:5,5
examiner 50:1           117:9 123:13          exudates 39:9 41:7            120:22                 84:20,21 103:10
  148:12                124:3,25 162:11         128:24                    Fairfax 169:12           119:24 120:1
examines 105:6        expenses 180:18         exudative 127:22            fairly 80:11 82:18       159:10,24 160:1
examining 86:15       experience 17:3         eye 50:5 65:18,24             106:9 110:24          162:25 163:15
  105:7                 89:16 102:21            69:1 178:23                 120:16 128:25         165:11 179:10
example 67:22           106:9 116:15          e-mail 183:13,17,18           140:12              finalized 116:9
  89:22 106:10          118:8,13 119:14       e-tran 183:24 184:3         fairness 102:4        finally 76:13 77:14
  108:24,25 123:1       131:18,20 143:16                                  faith 104:24            90:7 158:10
  125:6 176:5           172:3,6 174:25                        F           familiar 46:15 70:3   financially 187:13
  177:20 178:16       experienced 116:17      face 57:7 125:1               71:14 72:13         find 41:19 56:3
exams 93:21           experiences 82:10       facilitating 24:18            134:21 173:5           86:17 96:3 99:2
excellent 98:1        expert 10:13 14:12        25:1                        174:14 180:5        finding 26:2,9 27:4
exception 74:15         14:16 15:13 16:21     facilities 49:6             family 13:24,25         27:10,17,22,22,25
excerpts 16:15,16       17:8,9 18:1,16        facility 132:10               22:23 78:1 79:17      39:6 43:11,20
excess 70:22            19:1,6,12,24,25         134:24 135:1,2,7            79:22 99:23 100:7     44:5,11,14,18
excessive 86:22,22      23:7,15,17 51:6         135:12                      101:7,19,21,22        45:3,11,15,24
excessively 86:16       67:13 80:11,20        fact 23:11,14 25:6            108:14 160:7,14       46:3,8 54:3 144:7
  86:17,19              123:16 144:4            26:10 42:3,18               162:12,14 163:5     findings 27:17
exclude 97:2,10         156:9 164:5 165:6       43:5 44:24 45:21 FANNING 3:21                     29:21 36:5 37:23
exhausted 87:17         171:23,24 173:1         46:23 54:9 56:13 far 13:21 14:12                  39:5 46:5 47:13
  111:2               expertise 17:13,20        56:23 62:20 66:25           61:10 66:7 71:25      48:18 54:2,10
exhibit 5:11,12         19:2,8,12,13            68:6,20 71:2,3              73:10 107:8           90:20 125:14
  11:5,11,15,19,24      50:21 51:7,14               1 . ._._ 74:14 75:16    149:5                 128:8,15 148:10
  12:2,6 16:10,12     experts 5:18 13:21                               Va   4Ylatri 7:19 49:1   fine 14:8 58:14
                                                                    e,:gx IC",CiS
                                            -inr,w ria Cni id- Rarinrtinr ft, Trial 'ionnrat
                                   855-204•x8184 • www.advanceddepositions.com
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 11 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                                 Page 9

   156:8 166:23         focused 25:20             168:10                        124:8 125:2          giving 10:24 35:16
   173:24,25              40:20                 frame 160:9,15                  129:12 135:3           120:16
 finish 111:3           focuses 46:11             163:7 169:2                   143:6 156:21         glands 40:24 41:2,3
 Fire 128:22            fold 70:23 71:17        FRANCIS 1:10                    164:14 169:7,17        42:5,21 47:20
 firm 156:2             folder 9:12 10:4          2:14                          169:19,23 170:1      Glascow 10:11
 first 8:15 25:15         12:9                  frankly 22:23                   172:4 173:16           11:24
   28:20 30:20 36:12    folders 9:6,11          free 41:15 166:22               178:12 179:4         Glasgow 5:15 48:1
   38:13 40:5 43:9      folks 7:13 13:3         freely 55:14                  generalized 41:16        48:8,22 50:4,17
   46:14 53:12 72:9       74:10 183:9           frequency 67:15,18            generally 33:2 76:1      51:9,23 52:4 87:9
   84:5,6 90:4 91:10    follow 7:14 68:12       frequently 41:8                 86:1 94:23 132:12      134:10,15
   91:14 92:17 93:12      76:2,9 80:17            100:14 106:21               generated 95:22        go 9:9 11:2 16:14
   103:7,9 106:8          105:4                   107:2 128:20                  113:21                 26:6 27:5,19
   108:5 125:12        followed 100:25            141:9 142:18                generic 125:9,11         28:16 29:3 31:4
   132:3 161:20        Following 178:25           176:25                      generically 122:5,6      34:22 36:11,15,20
   181:16,23           follows 75:25 76:7       Friday 59:24                  gentleman 13:25          36:25 37:4,10,14
first-year 83:22       follow-up 182:24           139:15 145:11               Gently 72:20             40:14,18 41:14
   116:15 117:9,20     fooling 67:7             FRIEND 1:4 2:8                gestalt 129:16,18        43:8 44:2 50:8
five 130:19 152:14     forbid 171:13            front 9:10,14 10:5              129:19 148:19          54:21,21 55:3
   175:22 178:11       foregoing 185:4            19:22 21:25 38:3              179:5                  58:8 59:19 63:15
five-minute 114:14        186:7 187:8             45:22                       getting 15:17 61:24      64:9 74:8 78:14
five-year-old 63:6     form 19:9 24:11          full 30:20 43:9                 81:24 83:4 92:10       81:21 82:8 83:23
   87:13 88:2             34:25 90:13 152:5       56:16 57:14                   93:2 124:22            90:14 96:4 99:15
FLACC 137:2,15            158:14 160:18           118:21,22 181:16              129:24 147:21          99:24 100:2
flash 9:6,16 12:14        165:15 183:2          fully 56:13                   GG337352 186:20          108:12 115:8,18
   12:16,20,23 13:9    format 157:22            full-time 16:23               GIBSON 3:5               130:10,13 139:2
   13:12,18 14:13         159:18 184:4            135:16 169:13               GILLILAND 2:21           147:3 151:8,9
   15:17 16:16 20:10   forming 154:8            functioning 179:6             Giroux 2:3,4 12:17       159:5,8,13 164:15
   168:7               forms 127:16             fundamental 53:25               19:9 24:11 30:16      176:15
FLASHDRIVE             formulated 163:17          54:6,18                       58:11,14 90:13       God 171:13
   5:18,20             formulating 159:10       fundamentals                    109:18 130:13,17     goes 40:23 41:24
flash-drive 14:11         162:4                   55:11                         130:19 144:22          91:25 165:16
flight 160:3           forth 143:21             funny 58:4                      149:5 155:19          167:7,8
flip 93:6                 153:19 154:2,9        further 154:17                  160:18 165:15        going 10:19 11:14
flipping 144:15        forward 76:22              175:17 187:11                 167:7 182:20          14:13 16:4 25:7,8
floor 2:22 22:3 33:5      77:24 84:15           future 70:13 76:23              183:1,4,8,14          29:24 35:25 38:17
   163:22              found 22:18 37:18                                      Giroux's 137:7,10       39:1 51:19 52:2
FLORES 1:20 6:10          70:21 72:11 87:7                  G                   155:25                56:3 58:12 61:24
   186:16 187:5,23        95:17 105:18          gain 78:15                    give 7:4 15:3 16:5,6    65:3 67:25 75:5,6
Florida 1:19 6:5,7        107:16 109:15         gait 121:12                     25:7 36:1 59:2        77:21,24 81:2
   6:11 80:4 94:19        116:25 125:17,19      gamut 135:5                     63:17 67:25 79:11     82:3 86:10 89:19
   94:21 96:2 186:3       125:22                GAS 46:20 47:8                  86:10 135:20          90:22 92:14,15
   186:18 187:2,6      foundation 20:6          gastroenteritis               given 35:14,17,18       94:11 95:2 99:13
flowed 87:11             24:11 88:15 90:13        35:16                         35:20 59:8,10         100:11 102:15
fluids 35:20 177:21    four 55:3 166:14         gears 48:1                      81:16 87:20           103:1 106:6,11
FM 162:12                 170:13 172:25         general 7:23 27:6               115:12,12 118:12      111:14,15 112:13
focus 32:22 172:15       173:21                   34:1366:2,6,6                 128:41 187:9          112:20 126:11
   174:9               fourth 161:6                        47    V               ei4:24 18:15         129:24 130:10,13
                                                          -.5 d;               ijoi
                                              -innuairm fniirt Rannrtinrr Ri Trial cririhrief
                                     855-20408184 • www,advanceddepo itions.com
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 12 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                    Page 10


  138:22 145:13         38:25 43:22 47:24   116:23 117:8          182:13                  home 24:2,10 33:2
  147:19 148:8          57:3 103:10         118:13 119:7        heart 20:4 52:12            81:18 91:25
  151:1 152:24          108:21 117:14       130:3                 56:18 57:6,8,17         honestly 86:4
  155:13 156:1        guidance 79:5       Hartpence's 28:5        58:19,21                  122:24
  157:5 161:18        guys 155:25 170:25    60:23               heavy 122:5 133:3         HONEYMAN 3:21
  165:15 167:10       GYOUNG@HIN... hazard 71:20                HEENT 28:6                hoofbeats 94:13
  182:21 183:25         3:17              head 27:7 67:24       held 23 :7,15 119:14      hope 161:22
  184:1                                     69:4 70:11,22       help 51:20 79:4           horse 99:21
good 35:16 50:18               H            71:7,16,22 73:4       152:25                  horses 94:14
  50:23 62:16 97:12   habit 83:22           73:23 89:13         helpful 63:11 177:9       hospital 12:18
  99:11 108:20        Haile 13:23,24        100:10,19 101:1     hemorrhage 95:22            24:18,21 25:2
  177:9 182:12        Haine 13:24 14:5      104:17 148:1          96:22                     31:20,21 32:16
Grabb 15:19           halfway 36:16       headache 38:13,19 HERNANDEZ 4:4                   43:15 44:3,4 48:9
graded 118:24           52:24               41:21,25 42:5,22 hesitating 118:15              48:13 55:5 68:12
graduating 119:17     hand 7:3 9:23 10:2    47:19 52:25 53:1 He'll 183:1                    68:12 73:8 74:5
great 146:15            10:19 11:14 16:4    53:7,16,19 60:1     high 58:25 59:1             79:20,21 80:1,4,8
greater 114:2           38:8 89:7 92:5      60:10,19 61:5         67:18,18 112:13           81:12 82:3 88:16
GREEN 2:21              100:10 161:18       62:9,24 64:2 81:6 higher 119:14                 88:19,25 89:14
Greenfield 14:2       handed 155:12         92:7 95:6,16        highlighted 55:4            91:19,20 92:15
Greg 167:25           handful 97:3          96:20 101:2         highlights 84:9             105:22 124:14
GREGORY 1:9           handrail 147:19       121:11,23,25        hindsight 76:15             135:8 138:17,18
  2:20 3:15           handwriting           122:4,5 123:11,18     77:15,16 148:15           155:20 169:4,5,7
Gribble 3:20 5:3        159:14              123:19 124:2,19     HINKLE 3:15                 169:16 170:23
  7:8,11 11:4,7,13    handwritten 5:14      136:11,18,20,21     Hippocratic 66:11           171:13 182:9
  14:15,18 15:8,15      10:10,21,23 11:20   138:2,10,11,11,12 historical 60:7             hospitalist 16:23
  16:3,8,10,13          16:17 21:10         138:23 139:4        history 36:5,8 37:6         17:10 33:1 80:8
  23:23,25 30:17,18     144:14 155:9        141:11,12 142:23      37:23,24 39:2             135:16 169:11,12
  34:23 51:16,21        159:9 161:3         149:9,10,13,16        40:15,16 42:4             169:15 170:22
  58:13,17 74:21        167:13              150:7 151:2           51:25 52:6,12             176:21
  81:4 93:17 121:2    Hang 28:19            152:10,12,19          59:8,10,12,22           hospitalization
  126:12 182:5,24     happen 113:17         153:16                60:12 61:23 82:12         25:15 40:5,9
  184:1               happened 24:2       headaches 123:17        82:15,18,20 83:11         54:25
Gribble's 75:7          111:20              135:4 141:10          83:23 84:7 88:16        hospitalizations
GRIBBLE@HIT...        happening 113:4       142:17                88:20 89:12 90:17         40:3
  3:23                  120:2             health 1:9 2:14         93:8 96:7 116:3         hospitals 35:14
group 7:25 46:12      happens 91:12         72:3                  117:10,18,19              50:15 64:16,25
  169:15              happy 137:17        healthcare 17:12        118:21 120:24             65:8
Grover 1:9 2:20        171:3                75:17 77:2 86:25      121:22,24 126:11        hour 58:12
  31:14 38:1 45:18    hard 10:25 24:20     88:5 114:12            131:19 139:21           hours 21:16 22:19
  131:2,12 140:18       42:12 86:4 88:3,4 healthy 125:17          144:6 145:8,23            131:24 132:12
  141:18 144:7         125:8,8,13 158:22 hear 94:13 134:12        149:8 150:15             134:2,4 181:24
  149:1               harder 102:6         134:13 135:11          151:25 152:3,4,6         182:1,2
Grover's 140:10       harm 97:12           136:8 182:10           152:10,10               hour-and-a-half
growing 68:20         Hartpence 1:11 4:3 heard 18:19,21         HITE 3:21                  140:25
GUARDIAN 1:4           37:15 55:1 75:2     77:14,16 94:10,12 hold 14:24 23:10             HPI41:15 60:22,23
  2:8                  82:14,17 83:10,14       .20,20 134:13      34:21 78:3,4              61:16 62:14
guess 22:2 32:6        83:18,21 89:25                       VOI Q4       19:24            huge 99:13 128:24
                       115:24,24 116:20                       'S111041
                                                        PariortinrY R.0 Trial ciirmilrt

                                    855 204.,8184   wvvw,advancecidepositions.corn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 13 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                          Page 11


Huh 123:6            impressions 159:16      84:24 118:24         79:20,23 135:10               150:21 164:18
hundred 95:19          159:22 162:3        INDEX 5:1,11           135:14,15 176:21              177:8
HUTCHINSON             163:17              indicate 75:18       instability 59:9             invoices 5:17 10:14
 2:23                improper 90:14          81:22 87:2 140:15    60:16 61:13 62:23             12:6 154:6
hyperemia 128:20     inaccurate 22:19      indicated 173:22     instance 35:2 47:17          involved 12:19
hypertension 52:12   inappropriate           173:23 174:10      instant 151:23                  15:12 32:24
hypertensive           73:19 112:14          177:22             Institute 72:2                  103:13,16,22
 181:10,13,21        inappropriately       indicates 98:5       institution 80:7                104:5,25 112:20
hypothetical 24:12     66:10 68:9 154:1    indication 40:8        108:8 169:22                  114:22,23 122:25
 89:24 90:14,14      inasmuch 46:24          88:10 91:14 92:1 institutions 46:6                 170:7 178:7
 101:4               incidence 64:4,7        115:13 123:9         79:22 108:8                   187:13
hypothetically       incident 98:2         indications 66:17    intense 138:11,12            involvement 132:4
 89:24 111:17        incidents 147:18        66:21 67:1 127:10    153:15                     involves 75:9
H&P 28:5             inclined 116:21       indicators 137:16    intensity 153:2,3               129:23
                     include 64:18 154:4   indirectly 78:24     interact 178:18,20           involving 75:11
          I            154:7               individual 46:8      interacting 178:15           ionizing 67:21,23
ICP 5:16 10:12       included 33:16        Induction 71:7       interaction 164:19              68:6,8,14,19 69:2
   53:3 54:4           34:17 56:6,7        infant 85:24,24      interested 171:2,2              69:14,21 70:17
ICU 135:9,12         includes 88:17          175:23,23            187:14                        73:15
idea 24:4 93:3         96:21               infection 28:24      interesting 63:9             irregular 52:14
   129:22 133:2      including 11:18         29:10 30:12          125:5 170:8                   54:3,11
   166:13,15           34:9 81:6 133:7     infectious 34:15     intermittent 59:24           irritability 174:21
ideas 160:3            157:21                151:3 157:17,20    intern 84:16,17              isolation 29:22
identical 161:21     income 170:5,6          158:2                89:10 103:6,7,9               118:22 122:8
Identification       incomplete 24:12      inflammation           106:2 108:9                issue 17:14,18 18:8
   11:12 16:12         56:10                 39:11,12 40:1        115:25 116:16                 19:7,18 70:7 83:3
   161:25 167:17     incongruity 31:18     inflammatory 29:8      162:14                        89:6 123:18
   186:10,10         inconsistent 140:11   information 42:9     International                issues 17:13 65:21
identified 12:21       140:13                62:16 76:23 77:3     68:13                         88:17 122:23
   13:6,9            incorrect 28:25         79:6 84:11 95:12 interns 17:1 79:23             item 96:10
identify 9:10 12:10    30:25 44:17           117:13 118:17      interpret 62:8,11            items 95:16
ignorant 61:15       increase 70:23          119:3 130:7 137:8    139:14                     it'd 73:9 180:15
ill112:18            increased 12:3          145:2 146:9,14     interpretation               it'11167:15 180:16
illness 34:9,14 37:6   52:15,22 53:3         159:23 160:4         28:24                      IV 104:13
   59:23 61:24         64:19 94:1 100:18   initial 15:10 168:13 interrupt 51:17
   117:19              121:10 122:2,7        168:14 183:13        150:12                              J
Image 72:20            123:11,20 125:1     initially 11:2 43:17 intervention                 JAMA 70:3
imaging 164:10         135:18,23 136:3       55:21                163:25 164:6,10            JAMIE 1:12 4:3
imbalance 146:22       138:9 142:4 148:3   initiate 132:15      intracranial 12:4            January 171:5,11
   147:11              148:7,17            initiating 178:8       50:19 52:16,22             Jennifer 1:10 3:14
impairment 49:16 increases 71:21           injuries 65:24,25      64:19 71:25 73:9             155:4 160:13
impartial 80:13      increasing 50:18      injury 48:25 49:16     94:1 100:11,18,23            168:3
implies 174:24         100:11                65:18,19 69:1        121:10 122:2,7             job 23:13 62:16
important 26:11,13 incumbent 19:24           100:10 101:1         123:11,20 125:1              140:8 185:20
   27:3,16 63:6,7      65:13               Inova 169:12           132:20 135:19,23           jotted 142:2
   66:8 138:4 146:8 independent 80:22            •10 18           136:3 138:9 142:4          journal 70:4 74:7
   153:14 154:5      independently                      : 80 dVCn       ,7,17 149:2          Judd 1:9 3:4 36:16
   160:5 178:13                                           dep.:                                139:10 181:3
                                      f\f -frorkwirip ((irt Rptinr-tinq   firial ctinnnri•

                                   855-204.8184     wvir vy .adva n ced de p osi i on s m
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 14 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                          Page 12


Judd's 139:7,8         57:3 88:23 98:23    2:9,10 30:15           58:24 59:2 81:2                 118:15 126:4
  145:18 152:11        123:19 129:23     K-A-M-A-T 170:16         84:21 108:3                     128:23 140:11
judge 78:7             135:1 141:2,7                              116:16 161:14                   141:15 169:1
judging 77:1         kinds 153:17                   L             167:5                           171:6
judgment 75:9,12     KIRKLAND 2:10       lab 29:4 31:7,10,13 leukemia 69:3,15                   live 68:21
  75:17 87:5 91:4,5 knew 110:5 170:13      31:19 32:2,11          72:12 73:21                   lived 143:17
  91:11 97:23        know 8:23 10:2,18 laboratory 93:21        level 48:23 49:14                LLC 1:7,11 2:21
  102:23 127:6,7,8     18:18,20 22:14    labs 93:18,20            69:20,21 78:7                   3:3,9 4:4 155:3
  127:13,17            24:15 38:25 40:24 lack 27:16 125:3,4       102:21 108:21                 LLP 2:15 3:21
judgments 75:13        41:6 42:12 48:2     125:5                  116:15 118:1,7,12             located 1:17 170:19
  91:6,8 109:13        48:14 50:20 51:1  lacked   127:11          119:1 135:7,8                 location 24:21
  127:18               51:1 57:3 61:22   laid 63:24               136:25 137:17                 logical 144:11
July 21:2,11 22:18     62:7,18 64:4,6,7  laissez-faire  35:10     153:2 162:15                  long 18:13 52:11
jury 22:23 39:1        64:13 65:13 67:24 Lane 13:24               172:2                           95:7 140:21,23
  45:22 46:2           68:4,16 69:23     large  7:25  187:6    levels 48:7 65:19                  171:10
justifiable 140:2      71:3,18,24 73:21 largest 72:6              137:4                         longer 68:21 114:3
justify 34:3,6 125:8   76:18 77:9,9 80:7 lastly  72:15         life  24:19 25:3 53:7            look 9:24 13:18
  127:2 129:9          80:11 81:22 83:12 late  13:14  124:12      68:21 75:11 96:12               25:9 30:6 46:7
                       85:19 86:5,6,7      124:21                 97:2 146:21 150:7               49:18 57:24 58:23
          K            97:1 98:9 99:10   latest  147:12        life-threatening                   71:10 77:3,8 92:2
Kabrhel 173:3          100:20 105:22     Launcher 15:1            66:15 97:1                      93:3,7 94:13,24
Kamat 170:16           108:2 110:19      law   2:4 3:15 183:5  limit 20:10,14,18                  95:13 96:9 99:18
Kansas 1:1 2:5,11      111:3,15 112:13   lawsuit 23:15         limited 90:20                      110:19 126:16,18
  2:16,23 3:6,11,16    112:21,23 113:13  lawyer    174:17         111:12 115:8                    139:1 143:6
  3:22 4:5 94:16,18    114:1,7,18 115:7 lay 88:14              line 26:6 112:9                    145:17 148:20
  94:19 96:2 155:3     117:2,14,18       laying 150:3             115:6 145:13,15                 151:24 152:11,13
  171:7,15,17         122:20 124:18,24   Le  15:21   18:18        152:14                          165:2 166:22
  180:12 183:5        125:13 127:23        50:22 51:1,22       linguist 108:23                    171:20 180:14,17
keep 51:18 74:8        132:11,11 136:23    52:4 55:21          LINVILLE 3:10                    looked 13:6,8 98:14
  94:24 98:11         137:5,19 138:4     lead  7:13            LISA 1:9 3:4                       98:15 176:1
  104:11 106:13       145:6 146:13       leave   38:25         list 5:16 41:6 65:20             looking 33:21
  144:14              147:24 149:9       left 166:14              88:23 96:6 149:3                53:24 57:10 60:23
keeping 63:11,13      151:1 153:4,5,6,8 leg 57:4 58:3             149:4 150:22                    71:5 76:18,22
  111:5               153:10,15,23       legal 155:24 180:11      152:14 176:5                    77:19 80:16 94:17
KELLI 1:4 2:8         157:2,7 161:8,10 legged 58:2             listed 36:22 168:13                94:18,19 95:8
  185:21              162:24 165:21      legislation 69:25     listen 76:4                        96:2 100:18 122:9
KENT 1:12 2:14        168:12,18,22       legitimate 141:11     listened 74:10                     126:21,24 129:14
key 126:17 127:20     170:19,21 171:10   lens  65:18,24  69:1  literally 24:9,19                  137:7,12 165:25
kid 96:20             171:17 173:21,24 lethargic 86:20         literature 71:8                    166:6
kids 63:14 85:20      174:25 175:3,20      174:14   175:1,6,7     72:25 73:4 74:1               looks 26:4 50:9
  86:8 135:3,5        176:12 177:3         175:10,16              98:5,11                         140:24,25
  137:16 141:9,10    knowledge 78:15     lethargy 174:20       litigation 124:8                 loop 118:20
Kim 11:4              114:2 119:4,13     let's 11:4,8 16:19    little 31:18 49:13               losing 133:16
KIMBERLY 1:20         172:1 173:18         26:6 27:5 36:11        51:18 77:8,10                 lost 38:5,5 128:12
  6:10 186:16 187:5 known 104:17,20        36:15,20,25 37:4       88:15 92:2 95:4                 128:14
  187:23             Korean 71:12          37:ln,14 38:7          101:8. 103:1                  lot 43 :2 62:15,16
kind 7:19 8:2 9:2    KUCKELMAN                          4Q0Va ncfP244 115:23                      70:15 88:24
  27:19 35:10 48:10                                           6iti016
                                                                                   , tryrsnrt
                                       Nta -frytkAtirip Cniirt rtiannrtinrY R Trial'"

                                    855 204.8184 www.advanceddepositions.com
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 15 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                    Page 13

  112:15 113:21      mean 21:14 35:10        111:6 121:21       mild 25:21,25 26:7        money 134:7
  126:12 129:22       35:11,12 49:17       medications 63:11      26:10,15 27:1,12        monitor 179:11
lots 63:13            60:8 62:5 67:23        63:13,14 86:2        27:20 37:1              monitoring 178:7
low 22:4 33:12        68:1,4 76:10         medicine 19:18       mildly 28:7 37:15         month 131:24
  52:12,13 57:6,8     79:16 82:8 97:19      29:15 46:10 74:5 miles 169:16                  134:2
  64:9 67:15 68:10    99:13 100:7 101:4      75:8,23 91:24      MILESTONE 1:17            months 119:17
  68:24 73:14 99:6    103:7 105:19           93:2 94:13 96:1      6:3                     moonlighted
  153:13              108:25 146:12          97:9 112:14        million 70:11 99:11        134:24
lymph 40:23 41:2,3    148:4,14 153:24       129:23 162:12,14 mind 13:5 34:3               moonlighting
  42:5,21 47:20       162:12 165:13,14      163:5 172:13,16       50:14 79:19 93:19        133:18 134:8,9
                      175:1,3,4            Medscape 98:14         107:22                   135:17 169:15
        M            meaning 170:1         medullo 132:18,19 mine 155:21                  Morgan 1:4 2:9
M 58:20              means 96:14 97:2      medulloblastoma     minimize 72:16              5:13,19 111:11,12
machine 177:12        97:22 109:3           98:4 99:20 123:13     73:18,19                 114:24 147:18
main 3:5 65:20        125:19 127:16         123:17 132:15,17 minimum 140:22                155:22 157:10
 164:3                146:5 174:18          132:19             MINOR 1:4 2:8               158:11,24 166:11
maintenance          meant 119:21          medulloblastomas minus 149:9                    166:24 170:25
 112:14              measure 48:23          98:3               minute 130:20               185:21
making 87:5          measured 22:2,14      meet 56:17 156:19 minutes 87:9                 morning 20:24
 102:23               58:9 181:10           157:5                 140:22 141:1,13          63:1 90:5,6
male 175:22,23       measurement           meeting 155:23         144:14 177:2             106:24 107:4
malpractice 8:5,17    181:11               meetings 74:8       mis 21:24                   111:3 113:6
mandatory 70:1       measurements          member 116:16       misquote 53:14              114:25 123:13
March 24:2 63:2,2     22:13 181:21,23      memory 13:15        misquoted 64:13             130:24 131:17
 103:12              medical 1:7,8 3:3,3    59:18 104:2        misquoting 38:2             160:16 163:8,9,10
Marino 3:4,5 5:8      5:18,20 8:4,16        138:21 176:12      misread 21:25              mornings 139:4
 181:1,2 182:3        9:16,19 15:7         mental 121:11          55:13 56:5,10           mother 36:10 53:9
mark 11:4,7,8 15:7    16:15,25 17:1,2      mention 60:20       missed 8:20                 81:23 111:15
 16:5,6 30:15         24:10 25:11 27:13     62:21              missing 60:20               128:5 138:24
 156:1 167:5,11       38:8 40:18,24        mentioned 18:22       128:15 162:6              146:1 147:4,5
 168:7                42:25 45:25 49:2      18:24 34:13 68:25    168:10                    149:14
marked 5:12 11:11     52:12 53:11,18,25     73:2,20 82:15      Misstates 19:9             mother's 53:22
 11:15 16:12          54:7,18 59:15,16      91:17 115:4        misunderstanding            151:14
 153:21 154:3         66:14 69:19 72:6      147:15 148:23,23     60:17                    motor 50:6
 158:15,23 159:3      72:15 74:1 82:5      mentioning 18:23    misunderstood              move 34:21 45:5
 159:17 160:24        92:13,18 95:21       merely 76:2           15:10 57:13               84:15 104:12
 161:19,23,25         113:8,23 114:3       met 22:10 77:2      MIZE 3:10                   115:23
 164:21 166:1         119:6 131:3,7,14      143:24 167:25      MKUCKELMA...               moving 119:9
 167:14,17 168:9      131:24 135:3         methodology 68:23     2:12                     MRI 176:19,23
MARTIN 2:15           150:4 151:13         MICHAEL 2:9         moist 27:8                  177:5,6 178:3
Maryland 131:25       169:7,14 174:19      microwaves 67:16 mom 89:4 122:21               mucosa 27:8
 135:13 169:6         176:9,9 181:3        mid 90:4              144:20 145:9             multiple 46:5 75:21
materials 20:10       185:23               middle 30:19 31:5   moment 9:21 35:18           81:20 86:15
math 133:3           medication 81:16       36:13,16 37:11       62:7 150:13               127:23
Mathews 173:2         81:19 83:5 87:20      52:21 84:8 89:10 mom's 150:3                  Murphy 15:23 46:9
matter 8:3,10,11      90:3 92:11 93:14               -m718.    Mond 60:7,12,22             55:21 173:2
 9:3 43:16 141:12     104:11,13 106:14                   :1 9a rIgOl'Al4 62:11            mutate 68:3,7
 177:2                                                          n ICA IS
                                      Nin-inrki.miclp   I/fans-Id-Ina 12, Trial Ilnnnrt

                                  855 204.8184 www.advanceddeposi ions.com
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 16 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                   Page 14


M's 55:12             neither 83:17,18      normal 26:2,9 27:4      121:3 135:20           117:4 124:20
M.D 1:16 2:3 6:3      nerve 63:21 121:12      27:10,11,22 39:6      137:3 153:2            147:24 151:15
 185:13                 136:16                44:13,25 58:19,21     186:20               occurs 77:25
                      nerves 141:14           140:2 142:10       numbers 14:23             106:16,19
         N              142:8                 175:21 176:5,17      15:6 25:11            offer 119:5 182:21
NALL 2:10             neuro 63:18,19        normally 48:9        numerical 49:24         offering 76:14
name 7:9,11 15:20       139:24,25 140:1       85:17                 50:7                   165:16 182:14
  15:22 18:19,21        140:16 141:5,8,9    normals 59:6         nurse 24:17 32:4,5      office 3:15 155:25
  75:1 155:1,4          141:22 150:18       norms 176:1             36:16 38:1 106:22    offline 156:25
  167:25 170:16       neurologic 48:17      NORTH 2:4 3:5,16       107:16 115:4          oftentimes 178:4
  181:2 182:8           48:18 49:16 62:24     3:21 4:5             139:7,8,10 145:18     oh 10:17 13:10 87:4
  185:18                136:17 157:6        northern 169:13        152:11 155:3            87:16 91:12 97:13
names 173:5 180:4       158:5,7               170:18               172:19,21,23            101:4,17 102:18
narrative 5:13        neurological          nose 25:20             181:3 182:13            104:15 112:10,17
  157:10 158:12         112:16 118:5        Notary 1:20 6:10     nurses 32:4 86:20         113:18 116:1,19
National 72:1           148:10                186:17 187:5,24      178:18 182:16,18        124:22 167:8
nationally 70:11      neurologically        note 10:12 26:11     nurse's 145:18            177:6 178:5
NATURAL 1:4 2:8         179:6                 28:16 41:5 48:3    nursing 42:7 45:19        180:15
nature 130:4          neurologist 51:2,3      53:13 54:9 107:23    131:6,8,10,14         okay 8:13 9:2,18
  136:20,21             51:5 164:13           111:23,24 113:8      137:24 182:22           10:3,17,19 11:4
nausea 59:23 60:1     neurosurgeon            113:19 131:16                                11:10 13:15 14:1
  60:10 61:5 62:4,5     164:12                138:14 145:18                0               14:4,12 15:4,8,16
  62:10 92:7 95:6     never 7:17 15:12      noted 26:15,16,25    oath 66:12 110:13         15:25 16:3,19
  95:15 139:4,10,11     22:14 53:1 93:23      27:2 41:5 83:17      141:20 186:1            17:11,17,20 18:3
  139:15,17 146:13      99:25 107:15          144:20             object  19:9 24:11        18:18,25 19:21
  146:18 149:8          108:22 118:16       notes 5:14 9:18        34:21 90:13             20:5,18 21:1,6,14
nauseated 139:19        123:2 132:16,18       10:10,11,19,20       160:18   165:15         21:19 22:9 23:6
nauseous 177:10,14      132:18 134:23         11:20,25 16:17     Objection 109:18          23:14,23 25:13,18
near 103:9              143:18 159:7         21:9,10 41:15       objective 93:7            26:6,14,21,25
neat 11:3               169:24 171:16,20      42:7 112:8,24      obscure 96:5              27:18 29:17 31:1
necessarily 75:19       172:18,21 180:21      137:22 138:22      observation 106:16        31:4 32:10,22,25
  82:11 88:23 97:19   nevertheless 99:18     139:3,7 143:18        178:12 182:19           33:4,18,22 36:21
  99:17 108:25          119:18 123:3         152:11 155:9,10     observed 118:17           36:21 37:9 38:9
necessary 56:14       new 69:25 80:11        155:22 158:11       observer 77:24            38:11,19 39:25
  79:10 85:5,6        newest 106:7           159:4,9,11 165:25 observing 129:23            41:1,18 42:15
neck 26:15,18,22      newly 109:23           166:11,25 167:14 obtain 152:7                 43:19 47:5 48:5
 26:23 27:7           night 63 :5 84:8       168:9,20            obtained 90:18            48:21 49:21 50:11
need 9:24 14:19         87:14 89:10         notice 10:13 12:12   obvious   113:9           51:4,7,8 52:9
  54:10,15 66:7         123:14               145:16                148:12 151:3            53:21 54:23 56:2
  88:12 93:3 95:12    non-arousable         noticing 137:23      obviously   19:16         58:10 59:4,7 60:5
  96:13 97:1 151:25     86:19 87:8          noting 157:20          23:6  61:2 65:7         60:6,14,25 65:2
  152:2,3,3 164:12    non-life 105:9        November 1:19 6:6      76:21,24 163:22         75:4 76:13 77:11
  164:15 167:21       non-responsive         187:16              occasion   101:9          77:14 78:1,10
  176:12,24 178:4       34:22 105:18        number 11:15         occasionally 89:19        79:16,19,24 80:6
  180:1                 107:16 109:15,16     19:23 20:20 30:16 occur 106:11 107:2          80:10,24 81:2,18
needed 111:4 113:4    non-verbal 137:16      '1-20,21 64:12        117:7,                  82:8 84:2,10 85:7
  134:15 182:23         152:24                      09:14q Y8'CI Citgaitqd  79:25          86:14 88:5,22
needs 102:22                                                     -11141.1)!M,18 114:12
                                       Na              14ptinr-tinrr   Trial cimrsrlet

                                    855 204.8184 g wvvw,advanceddepositions.com
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 17 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                        Page 15

  89:16 90:22,22      OLIVER 2:15             165:9                142:1                        98:24 99:5 105:6
  91:6,13,17 93:11    once 7:20 112:15      outline 156:15       paragraph 28:20                105:7,13,17 106:2
  95:25 97:7,9          135:21 163:22         160:3                30:20 43:9 52:20             106:5,5,7,8,12,19
  101:6 102:13        ones 65:20 142:2      outside 101:1          52:21 62:17 162:9            107:8 108:1,4,11
  103:11 104:9        open 71:11 109:13     outweigh 66:7          165:3                        108:11,13 109:23
  107:6 109:6,8,22      158:17              outweighs 71:25      parameter 143:15               110:9,12 118:19
  110:3,7,15 111:7    opening 50:5            73:10              parent 38:3 82:6               120:10 121:20
  112:2,25 114:17     operating 105:12      overall 51:24 52:5     83:1 106:11 145:5            129:14,23 132:3
  115:6,11,18           164:16               82:25                 145:8 146:5                  132:23 151:20
  116:23 117:14,20    opinion 47:15 83:7    OVERLAND 2:11        parentheses 55:7               165:22 178:11
  118:1,11 119:9        119:5 127:11                             parents 59:13                  179:17,20
  121:14 124:18,22      144:4 146:24                               81:18,23 83:2,7            patients 78:18
  124:24 125:13         159:10 181:20       PA 45:18               92:10,25 101:1               105:24 132:7,9,13
  126:9 128:13          182:15              package 46:7           146:11                       133:7 135:1,3
  130:10,17,18        opinions 20:6         page 5:2 8:19 22:1 parent's 92:21                   164:14 170:2
  131:4,17 132:9,14     23:18 76:14 80:23     25:18 27:6 28:4    PARK 2:11                      176:20
  133:11 134:20         108:17 131:5          28:16 29:3,24      PARKWAY 3:16                 patient's 60:18
  135:22 136:2,19       147:2 153:20,23       30:14 31:4,5       part 7:25 17:23                85:10 88:19
  137:14 138:4,8,14     153:23,24 154:8       35:25 36:11,12,15    51:24 52:5 63:19           pattern 52:13
  139:24 140:9          159:20,22 162:5       36:20,25 37:4,10     65:21 72:21 78:11            125:1,2
  141:25 142:11,20      182:21                37:14,18 38:8,10     84:22 90:21,23             Paul 15:19
  143:13,24 144:5     opportunity 76:14       38:11,12,21 40:15    115:3 118:23               PA-C 1:9 2:20
  145:7,17,21 148:2     76:16 171:21          40:18 41:14 43:8     135:13 136:14              PDF 56:5 155:20
  152:1 153:9,12,19     183:10                50:22 51:10,22       157:21                       155:24 157:12,14
  154:6,11,16,18      opposed 26:22           52:17 53:12 54:21 particular 18:5                 157:19,24
  155:5 156:1,7         77:21 83:5 97:7       54:21 56:2,4 57:9    75:13,22 77:20             PDFs 155:20
  157:10,15 158:1       120:15 163:2          59:18,19 144:17      88:24 97:11                pediatric 16:23,25
  158:10 159:2,5,11   opposite 42:8           144:19,19 149:5,7 parties 187:12                  17:10 33:1 48:6
  159:21 160:6,12     options 179:10          152:14,24 153:1    partly 22:12 96:2              48:16,19 66:6
  160:21 161:1,11     oral 1:16 27:8 28:7     161:6 162:8        parts 69:6                     69:8,12 70:9,11
  161:18 162:3,8,19     104:11                166:14 168:10,13 part-time 131:23                 70:19,25 71:7
  163:1,4,13,16,20    ORANGE 186:4            168:14 181:7,17    pass 14:13                     72:2 73:7 74:5,6
  164:4,8,17,20         187:3               pages 160:24 161:3 passed 69:25 163:3               78:4 98:21,24
  165:2,7,20 166:13   order 32:5 78:15        161:20,23 162:7    passing 103:3                  99:5 100:3 132:7
  166:16,21 167:2       85:4 183:22         paid 112:24          password 14:20,21             135:5,9,12,16
  167:10 169:1,17     ordered 45:18         pain 41:11,12,17,24    15:3 156:3                  143:18 157:19
  169:20 171:5,10       65:10 176:19          42:5,22 47:19      pasted 113:8,20               158:9 164:13
  172:25 173:13       ordering 32:4           135:4 136:25       path 42:16,18                 169:8,12,15
  174:23 175:5,9,15   orders 113:3            137:4,17 138:5,6 patient 34:1 35:7               170:22,24 172:15
  175:21 176:22       organize 160:2          138:12,15 149:19    37:7,7 38:21,22              173:12 176:19
  179:9,20 180:17     orient 54:24            152:22,23,23        45:16 50:7 52:25             178:11 179:20
  180:24 181:4,8,16   original 11:18          153 :2,3,17,18,18    59:25 60:9 61:4            pediatrician 17:10
  182:3,10 183:1,3      30:24 90:23         palatal 128:22        61:18 62:9,15                51:2 133:9 156:18
  183:7,11,12           162:19              pale 128:21            79:1,9,13 83:13             170:9,23 172:8
old 167:18 168:11     ORLANDO 1:18          palpations 27:1       86:10,20 87:8                173:11
  168:23 170:2          6:5                  a r1 9:1             88:15 25 89:9               pediatricians
  178:12              outcome 164:22                        dva n19191:24 92:6                 101:20 156:21
                                                        1:a: pc.
                                       f,J2-innwirlp rnt 11- gPnortinIT   Trial 'ctinnrItt.

                                    855-204,8184 ' www,advanceddepositions.corn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 18 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                   Page 16

pediatrics 18:9,11       46:19 47:7           170:5               portions 16:20          preferred 177:4
  19:3,19 46:11       pharynx 28:7          picking 43:22           88:14 89:5            preparation 20:24
  70:3 74:5 106:10      128:17              picture 29:22 46:7 position 32:8,11             167:2
  135:10,14,15        phonetic 13:23,24       122:9 128:16          80:9                 prepare 20:19
  143:2,5,7,17          14:2 15:21            148:20              positive 30:1,3,5,8      159:5 176:2
  144:3 156:16,18     photographic          pile 155:10            34:5 42:24 46:20      prepared 21:2
  156:22 172:3,6        59:18               place 104:10,24        46:25 47:8,18           156:10,11 159:8
pelvis 70:12          phrase 77:23 94:15      105:5 112:23         125:16,25 126:24        159:24 164:21
penicillin 34:25        98:1 99:22 174:12     140:6 141:20         127:10 129:8          preparing 10:24
people 15:12 38:1     phrased 47:25         placed 116:7          possibilities 151:24     159:2
  48:24 66:22 68:9      64:17 75:20 85:15   places 107:1         possibility 95:23       preschool 149:15
  75:12 76:6,21         90:16 95:3          plaintiff 55:21        97:11 100:21          present 37:6 39:16
  77:19 78:14 89:19   phrasing 25:4 58:4      180:10               126:1                   55:11 59:8,22
  114:22 130:11       physical 25:20 28:5   plaintiffs 1:5 2:8   possible 24:8,16,25       60:15 61:23 62:11
  143:9,23 169:22       60:12 83:11,24        19:6                 53:3 82:13 96:17        82:23 91:4 117:19
percent 56:22           84:7 88:16,21,22    plaintiff's 13:21      100:5 118:25            129:1 142:23
  64:11 125:17,20       89:12 116:3           19:1 46:9 51:6       129:11                presentation 33:24
  125:22 126:6,9        120:25 152:1          155:17 156:11      possibly 27:16 28:3       36:22 38:13
percentage 73:11      physically 113:9      plan 84:14 103:23      28:13,15                139:21,22 145:23
  73:14 99:6            170:11                104:2,9,14,18      posterior 28:7            147:12,25 148:16
perfectly 107:6       physician 13:24,25      105:4 110:25         34:11                   151:16
performed 64:24         18:3 46:10 62:13      111:10 115:1,12    potential 65:18,19      presented 21:4
  70:12 141:18          66:6 75:25 78:3,4     116:9 120:6          71:25 95:7              43:3 45:17 83:2
  163:21                78:21,25 79:4       playing 123:4        potentially 63:17         117:12 127:9
period 11:1 146:23      83:15 90:9 99:8     please 7:2,9 9:21      69:2 73:17 96:12        138:23 146:2
  179:12                99:24 100:17          43:9 48:4 54:21      96:15                   149:16 150:15
permitted 120:14        101:10,19,21        plus 141:6 149:8     power 85:13               156:12 181:24
person 49:25 79:10      102:11,16,23        point 31:16 54:14    practical 24:6          presenting 43:4
  129:13 146:9          109:4,11,12,22        57:3 58:11 60:14     134:22                  47:15
  175:18,19 178:16      116:17 118:7          60:20 61:12 65:6 practice 7:25 17:4        presents 37:7 38:22
personal 107:3          131:2,21 132:5,6      68:3,22 81:8 82:6    66:1,4,7 73:6,7,8     pressure 12:4 22:4
personally 76:9         133:13,16,18,20       83:12 84:13 94:23    73:8 74:4 78:1          22:5 50:19 52:16
  98:9 158:21           134:10,25 135:18      105:8 107:11         79:17,22 85:9           52:22 56:7,9,19
 172:20 186:7           135:23 149:1          110:7 114:25         99:24 100:8 101:7       56:21 58:8 64:19
pertinent 84:11         169:18                116:9 117:6,8        133:8 160:7,14          94:1 100:11,18,23
  89:6 90:20          physicians 53:18        121:25 122:16        170:17                  121:10 122:2,7
perusing 137:13         54:1 75:2 91:7        127:11 174:22      practices 107:3           123:12,20 125:1
petechiae 128:23        97:10 101:22        pointing 71:23       practitioner 97:23        135:19,24 136:3
PEW 48:11,13,19         123:21 127:17         137:10 139:8         155:3 172:4,19,21       138:9 142:4,14
PGR 169:19,20,21        171:25 172:11       points 43:23,23      practitioners             148:3,7,17 149:2
pharyngeal 25:21        173:18                160:4                172:23                  150:22 164:18
 25:25 26:10 27:12    physician's 61:16     policy 85:8 105:22 precise 26:24               181:10
 29:18 37:1             107:3 120:8         poorly 31:7,10,13      175:25                pressures 22:13
pharyngitis 28:1      Pichon 15:21 18:18     31:19 32:11 60:21 precisely 58:24           presumably 118:16
 36:6 37:23 39:7        50:22 51:1,22        86:16                 86:7 164:13             118:19
 39:10,15,17,22,23      52:4 55:21                     n 72;7_ . predic ability          pretty 63:24 83:23
 40:12 42:4,21        pick 68:22 90:10                   :29 dva 9g9,23                    87:15 101:2 113:9
                                                            de p(
                                        2 inniatirlp   irt Rpnrorting   TrInl innnrt
                                   855-104-8184    P wwvv.advanceddepositions.com
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 19 of 28


    Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                         Page 17


  141:9                 59:9 64:20 66:14      84:11 166:19                 120:6,22 128:2        182:4,5 185:5
prevent 86:2            71:25 73:9 93:10    provided 9:17                  153:19,25 155:16     quick 162:15
prevented 124:10        108:22 111:13         12:17,25 15:14               160:8,14,17          quickly 162:22
previous 8:10           128:11 132:8          24:22,23 36:10               161:14 162:14,21     quite 106:16
previously 53:1         151:3,23              37:25 77:5 154:14            163:22 179:5          136:11,15 142:18
  91:21 116:7 168:9   problems 60:15          156:23 160:24                181:6 183:2          quoted 70:14
primarily 39:18         61:9 69:2 122:18      171:22                     putting 59:17 62:16    Q&A 106:7
  43:18 48:24 72:4    procedure 6:8 85:5    provider 17:12                 177:11
  72:21 169:9           108:21 164:7          24:10 26:10,14,25          P.M 184:5              R
primary 45:17           177:1                 44:23 75:17 77:2           P.O 2:22     radiation 67:8,10
  131:21 132:5        procedures 29:25        77:4 88:5 102:22                          67:21 68:1,6,8,15
  133:17 134:23         71:7                  117:21 132:3                              68:19 69:3,9,14
  135:5,25 136:2      proceed 75:22           145:5 170:1 173:7    qualifications       69:21 70:10,17
principle 158:7       proceeding 187:8        173:9,16 178:20       17:25 18:15 172:8   72:6,16 73:15,22
PRINGLE 2:15          PROCEEDINGS             179:9                qualified 75:12    Radiology 69:12
print 156:24 166:1      7:1                 providers 33:4          127:17            radios 67:16
  166:4,18            process 29:9 34:15      42:18 45:6 53:19     qualify 8:18 17:25 raise 7:2 53:2
printed 161:9           43:24 78:11,17        65:7 86:25 114:13     173:12            ran 147:22
  166:10,14,20          79:6 103:14 148:7     130:3 136:24         quality 108:21     range 58:19,25
  185:18              processes 84:24         140:13 152:7         quantified 69:20     59:3 96:15 109:7
printing 166:7        prod 88:6               174:6,19 176:3       quarrel 45:4         109:12 175:21
prior 8:23 12:12      produced 46:12        provides 50:23         quarreling 109:8   ranges 176:6
  59:16 144:6           186:10              providing 42:9         quarter 103:10     rapid 46:20 47:8
  154:10,10 155:23    product 163:15          76:21 78:25 79:5     question 24:20,24    54:2,11 125:16
  170:13 181:11       professional 170:9      79:6 177:21           25:5 27:18 32:9   rarely 34:14 89:19
private 17:4          prognosis 165:5,8     prudent 109:4,12        38:6 41:9 44:19   rash 41:5,6
probability 96:10       165:21              public 6:10 72:3        46:14 47:25 52:2 rate 52:12,14 56:8
  119:6 126:7,10      program 17:1            186:17 187:6,24       58:24 59:11 62:17   56:18,19 57:6,8
probable 24:9           78:14 85:9 105:23   published 59:6          67:12 80:23 82:16   57:17,18 58:19,21
  126:2 127:12,13       109:1 112:8 116:2   pulled 156:25           83:8 86:4,8 90:16   98:2 175:22
  164:9                 116:17 119:19         157:23                90:23 96:18         180:20
probably 8:4,5        programs 106:1        pulling 157:7           102:12,18 107:18 rating 137:19 138:5
  13:13 24:4 47:11      170:24              pulse 56:8 57:6         108:20 109:10,21    149:20
  49:17 51:20 53:22   progress 21:6         Pupil 136:15            117:25 118:2,6    ratings 49:25
  60:21 73:5 95:2       148:13,13           pupillary 121:12        119:16 122:3,20   ratio 71:20
  98:8 99:13 100:5    projected 70:13         148:11                123:24,25 124:1   rationale 93:3
  100:8 101:22,24     promptly 108:11       purpose 49:12 82:2      140:15 141:21     rationally 63:23
  102:1 103:2         proper 179:18           97:14 159:2           153:22 160:10     reach 75:16 91:7
  104:12 115:17       properly 8:8 79:9     purposes 15:18          161:19 162:19,20    91:10,11 102:6
  117:24 132:22       proposal 85:11          24:6                  173:14 174:5        114:8 127:18
  133:24 135:25       propounded 185:5      PURSUANT 6:7            181:5             reached 120:18
  140:22 157:13       protect 79:13         pus 39:24              questioning 74:9   reaching 130:8
  164:12 166:5        protocols 68:10,11    push 80:17             questions 59:5,12    147:2
  167:1,1 172:3         68:24 70:15         put 13:3 22:17          74:10,17,22 75:6  read 11:1 14:9 47:9
  173:18 175:24       prove 124:5             35:13 62:19 84:21     103:3 108:15        47:11 48:3,4,4
  176:15 182:8        proven 71:3                    1:25           114:1  ,
                                                                           5 130:11     55:19 60:18 69:8
problem 42:17 56:9    provide 8:22 78:18                  05:cldva n lip 155:8,13       70:5,6 71:8 74:7
                                                            c e p ii1,70.1Z 180:22      110:16 111:9
                                            frwordirin rnim kannrtinrY   Trial ''qtint11-11-4

                                    855-204-8184     www.advanceddep itionsxorn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 20 of 28


    Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                       Page 18


  123:15 124:17         115:1 122:24,25       39:24 40:3 43:10           147:17              reported 40:4,7,11
  128:7 131:5 145:3     137:3,21,21,25        43:14,19 44:5,15         relevance 91:18         43:1 44:10,21
  145:19 162:17         147:8,17 149:19       44:17,21,24 45:6           130:8                 45:10 50:16 63:4
  180:4 183:1 185:3     150:3 166:5           45:14,17,25 46:3         relevant 12:24          73:24 83:16 86:15
reading 6:12 22:4     received 81:11          46:24 47:18                19:13 123:20          138:12 144:20
  43:12 56:5 71:13    recognize 15:20,22      128:21,22,23             reliability 80:23       146:2 149:18
  180:6               recognized 72:2         144:7,10,21,25           reliance 120:23         150:20
reads 165:7           recommendation          146:2,3                  remarked 21:21        Reporter 1:20 6:11
ready 23:20 74:9        85:1,3 117:7        REDDY 1:11 3:19            remember 83:18          7:2 11:6 16:7,9,11
  147:21 161:15       record 9:10 12:25     reduce 164:18                104:3 110:21,22       58:15 130:15
  183:22                23:24 26:12 27:2    refer 25:8 53:14             137:23 138:24,25      167:12 183:18,21
reality 49:17 53:10     28:4 36:12 37:25      56:2 59:5 92:22          Remind 156:3            184:3 186:17
  55:10 97:9            41:14 42:3,19         148:6 149:6 159:9        repeat 30:20 31:2       187:5,24
realized 10:25          43:23 44:20 45:16   reference 52:18              38:6 81:3 84:7,8    reporting 1:17 6:4
really 12:2 24:13       48:4 53:6,11          53:16 122:22               108:12 126:11         70:1 145:10 156:2
  32:23 47:14 51:13     58:15,16 74:23        126:16 175:25              136:5,7 173:22      reports 14:4,9,12
  52:8 92:14 93:4       81:6 82:5 86:24       176:13                     174:2                 15:14 29:4 40:21
  110:8 124:25          92:13,18 104:4      referenced 55:1            repeated 31:14,21       44:21 86:21
  125:14 133:2          110:9 115:21          82:10,11 110:9             32:3 83:25 84:3       122:19 138:20
  144:4                 121:2 124:5,7,8     referred 62:13             repeatedly 35:13        171:23,24 173:2,4
reason 31:23 35:9       128:2 130:21          115:5 144:14             repetitive 127:22     represent 75:1
  45:17,20 78:10        137:1 138:14,18       145:18                     127:23                131:1 155:2 168:3
  79:8 88:18 89:3       144:13 146:4,5      referring 39:18            rephrase 73:5 86:9      181:2 182:9
  92:16 93:13           147:8 150:5           43:15 93:20              replaced 176:8        representing 23:16
  100:20 105:2          151:13 152:21         123:25                   report 5:13 10:8      REPUBLIC 1:21
  140:9 141:13          154:21 155:21       refers 77:19                 11:7,16 12:21,24    requested 30:21
  157:1,2 158:1         159:15 161:16       reflect 92:13                13:5,9,12,14 14:5     166:7
  167:3 170:4           167:22 168:6        Reflexes 63:20               19:21 20:19,23      require 112:15
  171:11,14 174:2       176:9 181:15        refresh 48:7 138:21          21:1,12,13 22:7     required 88:20
reasonable 17:16        187:9               regard 182:13,15             22:19,25 23:8,21      90:11 104:14
  35:19 51:13 67:13   recorded 37:20        regarded 46:24               30:14 35:25 37:21     105:16 106:2
  68:17 72:8,13,14      140:16 141:18       regarding 10:8               38:1 40:14,23         107:14 108:7
  77:13,22 89:25        146:20                12:17 17:6 69:25           41:5,21,24 42:10      109:14 129:1,2,3
  96:3 99:22 102:9    records 5:18,20         110:14 115:1               43:6,8 45:19        requirement 109:1
  109:12 111:1          9:16,19 12:18         120:1 173:6                47:22 52:17 54:22     180:11
  118:10 119:6          15:7 16:15 20:12    regardless 89:13             59:17 70:14 74:11   requirements
  120:16,22 123:21      25:8,10 29:4,24     regards 174:13               74:14 83:18 86:14     107:12 166:6
  127:15 133:6          53:18 59:15,16,19   related 9:3 88:18            91:17 93:17           173:10,12
  140:14 177:19         76:17 81:21,22        148:16 154:7               100:14 110:7        requires 36:5
reasonably 76:8         82:4,10,12,22         187:12                     112:5 122:15          108:13
  96:16,16 97:4         83:1,3 86:17 92:7   relating 49:2                136:25 145:9        research 68:14
  109:3                 92:24 93:15 95:22   relationship 72:11           148:2,25 149:15       71:11 154:11
reasons 79:3 89:20      122:17 150:4          147:24                     153:20 155:22       reserve 130:11
recal138:1 59:17        159:6,7,12 163:18   relative 22:24               157:11 159:25       reserving 103:3
  83:24 103:25          164:21                23:17 36:1 65:25           165:11 181:6,14     residency 16:25
  104:14 111:25       recurrent 28:23                  :17               181:20 187:7          78:11,14 80:5
  112:1 114:24        red 34:8 36:13,18                 6:            c6R.      ble 45:12      84:22 102:15
                                                                      61 „I
                                                      RAnirw-firirr   Trial ciinrwirt

                                    855-2048184 P www,advanceddepositions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 21 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                   Page 19

   105:23,23 107:12    retention 10:13          114:21 115:6         175:1 176:5,22,24     38:24 40:21 41:15
   109:1 112:7 114:3     12:11                  119:18 120:12        178:10 179:9          43:10 55:4 61:4
   119:19 169:14       retrospect 149:9         122:10,15 123:8    rooms 64:10             63:4 98:14,16
 resident 75:2 78:3    return 91:19             124:16 126:21,24 rotation 106:6            110:14 139:15
   78:23 79:5,14       reveals 150:5            127:5 129:17       ROTH 4:4                140:2,3 145:11
   83:22 84:5,7,17     review 5:13,19 8:20      130:12,20 131:11 roughly 131:23            146:25 147:8
   85:11 88:15 89:11     13:20 15:18 17:5      137:15 144:23         163:8,9               152:17 155:22
   90:8 91:10,14         20:9 40:20 45:16      145:11,11,15        rounds 105:24           162:18 165:4,20
   101:13 102:11         49:13 62:19,20        149:12,22 157:11      106:23                165:21 181:9
   103:7,9 106:2,20      71:8 76:16 82:25      161:5,12,18 167:4 routine 83:22           scale 5:15 10:11
   112:21 116:15         119:5 144:6 154:8     167:20 168:19,22 rule 47:3 75:8             11:24 48:7,8,11
   117:9,20 118:18       155:22 157:11         169:21 172:10,15      85:23 97:16,17        48:13,22 50:4,17
   119:10,13             158:11,24 166:11      172:18,21 174:25      126:1                 51:9,23 52:5 87:9
residents 17:2 78:2      168:16 170:11         176:11 177:3,20     RULES 6:7               134:10,15,16
   79:17,23 89:8         171:24                177:24 178:3        ruling 97:19            137:5,15 143:1,7
   96:9 100:8 160:8    reviewed 13:22          180:19 182:3        run 96:23 99:25         143:21,25 144:3
   160:14 162:21         14:10 15:11 20:22   rightly 31:24 105:8     147:21                152:22,23,23
   163:6                 20:24 21:16 59:14     109:24              running 96:5 123:3      153:5,6,11 154:12
resident's 88:20         59:16 156:12        risk 66:8 70:10,22                            154:13 175:9,17
   118:23 120:9          163:17 164:20         71:6,17,24,25                 S           Scales 48:2
resistant 86:2           173:3                 72:10 73:11,21      s 31:6 52:6 112:3     scan 64:15 66:10
respect 19:21 20:9     reviewer 130:5          177:10,13,14,15       148:16                66:16,19,20,25
   20:11 27:20 74:2    reviewing 10:24         177:18              sad 137:18              67:13 163:21
   74:3 93:18 173:19     20:12,15 22:19      risks 65:14,16        SALINA 3:11             177:5,9 179:16
respiratory 52:13        83:9 154:13           73:12               Sam  182:5,20         scanned 157:13
   56:8,19 57:17         159:12              Riva 170:16           Samantha 2:15           183:24 184:3
   175:22              reviews 170:9,13      RN 1:9,12 2:14 3:4      182:9               scanners 67:8,19
respond 71:24            171:3               ROAD 2:4              Saturday 139:12       scanning 65:14,16
   85:21 86:20 114:7   right 7:3 10:20       Robert 1:16 2:3 6:3     139:17                69:1 72:2,5,24
responds 49:25           11:10 12:14 20:1      7:10 185:13         saved 24:19 25:2        73:3
response 50:5,6          21:1,11 22:24       ROBINSON 1:18         saw 15:12 49:1,4      scans 72:10
   59:21 72:11 86:24     27:8 42:11,14         6:4                   82:1 83:13 104:15   scared 63:23
   88:7                  50:1,8 53:15 54:7   role 16:21 17:5         108:1,4 110:11      SCDAY@WOO...
responses 63:20          56:15 57:7,9          132:2 134:9           113:25 118:16         4:6
   179:2                 58:13 60:24 61:17     135:17                132:6,7 133:14      scene 129:13 146:9
responsibility           61:21 62:3 66:23    room 17:3 22:2          157:3               Schierling 173:3
   116:3 118:23,24       74:21 76:18 77:18     65:11 73:7 111:11 saying 22:7 31:21       school46:13 53:25
  120:9                  80:2,12 81:12,21      114:24 131:20,21      32:20 37:22 45:14     54:7,18 147:16
responsive 87:3          82:21 83:9,17         133:13,16,18,20       61:19,20 76:6       schools 75:21
rest 90:11 132:7         84:19 86:6,23,25      133:23 134:1,10       89:22 91:2 93:1     school-aged 36:4
restorative 63:8,9       88:13 92:3,5,14       134 25 135:2,5,17     94:6 96:3,19        science 69:19
  63:10                  95:13,20,24 96:14     150 9 151:16,21       99:16 100:6         scope 165:16
result 31:25 42:25       96:25 97:17 98:10     163 21 164:16         102:13 104:4        score 48:22 50:11
  47:14 70:15 80:16      99:15 101:6,15,24     169 3 170:1           127:3 128:21          50:18 51:9,23
results 63:18 70:22      103:3,7,14 104:16     171 25 172:5,11       129:4 143:13,15       52:5 137:2 153:13
  71:16 94:5,7           107:9 110:13,23         '11 1 - 8,10 ..(i   149:3               scored 137:4
resuscitated 24:14       111:8 113:23                         U va Waiii.12 26:7         screaming 63:23
                                                            depOSIVAM6:12,17
                                                                  Tripf innnrt
                                    8.55-204,,8184 www.advanceddepOsitions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 22 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                         Page 20

   124:11                 133:8 143:18         shortly 44:7 124:20    sit 45:23 166:13           91:10 119:14
 screen 45:18             176:6                  168:1                sitting 57:6               127:18
 scrutiny 23:8,12,21    sees 26:10 88:15       should've 31:14        situation 24:22          son 83:3
   74:11                  170:1                  32:2 33:6,8 35:17      55:16 75:14,22         sooner 24:23
se 90:24               self-admitted 19:8        64:18 149:1            77:20 92:6 93:7       sore 36:5,8,24 37:7
second 2:22 8:2        semantics 67:6         show 23:11                104:24 106:4             37:8,23,24 38:5
   10:4 14:24 15:3     send 183:4             shown 23:5 82:22          112:16 164:6,14          38:14,20,22,22
   25:15 32:15,16      senior 79:10 84:17        163:23                 164:15                   39:2 40:15 42:3,8
   36:23 38:14 40:8       118:18 119:10,13    shows 50:5 53:13       situations 134:17           42:20 45:19 46:19
   46:18 91:19,20      sense 95:14 98:19      shunts 85:20           six 182:1,2                 47:7 74:18 92:7
   93:4 128:12 147:7      117:4,5 129:24      sic 32:5 56:25         sixth 181:6,17              127:23 128:2
   147:20 168:6           175:16                 154:12              six-year-old 175:22         138:1 151:4
section 27:6 37:11     sent 183:16            sick 50:24 51:10          177:4                 soreness 128:6
   46:17               sentence 41:16         sides 26:14,18         skills 78:15 84:23       sorry 14:17 30:17
secure 14:20              43:10 45:14 46:18   sign 126:18 183:1         172:12                   38:5,12,15 41:23
sedated 176:25            47:5 53:24 62:8     signature 11:18        skin 27:7                   48:12 51:17 52:3
   178:4                  165:2,7,10,11,14       21:2                sleep 63:3,6,10,13          57:12,13 59:1
sedation 178:8            181:6,9,16,17       signed 107:23             63:16,20,21              61:15 63:2 71:14
see 9:21 10:17 13:3    sentences 55:3         significant 117:21        104:10 111:1,15          82:16 105:20
   13:18 14:18 25:10   separate 103:20           120:16 124:19       sleepiness 87:21            107:20 112:1
   25:19,22 28:17         117:22 120:18          150:24,25           sleepy 86:16,18,19          121:17 130:25,25
  29:25 30:21 31:8        157:25 158:2        SIGNING 6:12              87:8,25 88:2 89:3        131:1 133:16
   31:18 35:9 36:11    sequence 61:25         signs 22:1 48:17          175:2,4,6,10             134:12 135:11
   36:13,18,25 38:20   serious 66:14             55:4,13 56:6 58:8   Sleep's 63:7                136:10 137:9,11
   40:21,22 41:11,20      142:20,21              82:9 94:25 95:5     sleep-deprived              150:12 155:9
   43:11 49:18 51:8    seriously 88:11           95:17 100:23           63:17                    160:10,19
   52:22 54:5 56:10    service 79:23 89:15       121:9 126:13,22     slept 87:14              sort 29:8 61:25
   86:8 100:3,3,12        180:21                126:23 127:2,20      slight 176:18               101:3
  104:11 105:17,23     services 77:4 78:18      129:8 136:2,13       slightly 43:10,14,19     sorts 85:20 106:6
  106:2,4 108:10       set 22:10 56:12,16       139:24,25 142:3,5       44:5,15,17,24         soul 180:7
  109:22 110:8,19         57:14 89:23 142:9     142:6,9,10 148:17       45:14,25 46:3         sound 43:2 77:22
  110:25 114:5            143:20 154:2,9        150:18 176:6            128:21                   80:12
  124:22 132:3,9          171:5               similar 79:25 109:4    sloppily 159:9           sounds 68:17 77:23
  135:2 136:25         sets 25:8                175:16               slow 54:2,11               81:20 84:4 113:16
  138:13,14 145:13     setting 17:4 49:11     similarly 39:5         slowly 44:2                139:12 145:4
  145:21 146:17           114:18 131:19,21      75:21                small 39:14 100:24       sources 176:16
  147:3 152:21,24      settled 8:21 148:18    simple 62:17           SMWOODS@M...             SOUTH 3:10
  152:25 158:3         severe 138:11,11         157:20                  2:17                  so-called 54:1
  159:18 161:12          150:6 153:15         simply 56:4,5 80:17    Society 71:12,14         speak 63:22
  175:6 176:10,16      sheet 183:14,15          108:5 143:15         solid 64:14 69:3,15      specialists 178:7
  179:6                She'll 183:4           single 59:18 69:20        73:22 98:25           specific 29:21 46:8
seeing 45:6 151:20     shift 112:22 132:12      70:22 71:16          somebody 49:18             68:11 85:8 93:13
seeking 83:5,7           132:13               sir 9:14 12:15            143:22                  124:2 167:2
seen 39:12 85:19       shifted 70:15            17:21 18:13 21:3     somebody's 101:17          174:18
  92:6 97:5 106:22     shifts 133:25 134:3      25:17 58:22 59:7     someone's 35:15          specifically 39:18
  107:8,15 109:14        134:5                            74:22         49:151                  59:22 70:25 92:9
  121:20 123:2         shooting 120:15                          adva What 90:4                  98:4 117:14

                                          2-Tr•nuairlp rni irt Rannrtinrr   HAI -   ct   rt
                                     855, 2048184 • www.advanceddepositionsxorn
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 23 of 28


    Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                       Page 21


  128:17,18 157:20    stat 164:7 177:1         147:21                students 17:2             61:1,4,18 62:9
  158:4               state 6:11 7:9 22:15   straight 130:13         student's 113:8,19        166:6,8
specification           30:4,19 31:5         STREET 1:18 3:5         studied 69:17           superior 172:4,7,7
  157:19                44:17 46:14 47:1       3:10,21 6:4              143:11                 172:12 173:18
specifications          58:6 73:6 76:4       strep 17:17 19:2,8      studies 176:19            177:7
  158:4,9               86:14 136:16           19:16 27:15 28:2      study 72:9              supervised 78:24
spectrum 175:9          148:2,25 162:11        28:3,14 29:1,2,12     stuff 180:6             supervision 78:21
spend 20:12,15          163:4 186:3,18         29:20 30:1,3,3,4,5    stupid 57:3 160:22        119:22
spent 154:7             187:2,6                30:9,11,12,21         subarachnoid            supplement 162:1
spine 70:12           stated 20:5 38:4         31:10 32:6 33:6,8        95:22 96:21          supplemental
spoke 84:18 104:1       69:17 70:11 72:5       33:10,17,18,20        subcomponent              169:22 170:6
  111:11 118:20         72:9 92:22 111:20      34:1,6,10,13,17          158:8                support 96:11
  170:20                122:1,5,6 168:8        34:18,25 36:2         subject 119:21          supported 22:8
spoken 171:20         statement 10:25          38:4 39:18 42:24      submandibular             122:17
spots 128:23            22:15 26:17 42:6       43:2,6 45:18             26:7,15,19 27:1      suppose 21:7 63:10
square 45:13            53:23 60:15 61:12      46:24,25 47:1,2,3        27:20,21 29:18       supposed 80:12
squares 72:24 73:4      68:16 69:23 72:23      47:12,12,18 64:4         39:21 40:6,25          84:22 145:4,8
stabilize 177:21        73:5 74:13 86:17       81:14,24 90:1            43:20 44:8,22        sure 8:18 9:22 10:2
stable 109:24           92:18 94:23 102:8      93:19,24 94:9         submental 39:21           19:4,15 26:1
  164:14                105:21 109:9,25        99:7,20 101:11        submitted 11:17           27:23 29:22 34:3
staff 86:15             113:19 114:5           102:2 103:17,19          187:16                 35:3 38:7 42:9
stages 148:4            119:8 126:20           106:12 117:22         subscribe 70:6            44:19 45:12 47:9
stairs 147:20,21,22     127:15 133:6           118:7 120:17          subsequent 164:1          49:7 50:2 51:19
stand 45:22,23          140:14 144:12          121:4 125:6,15,16        165:4 181:11,21        56:1 57:1,19
  55:16 74:13,19      states 1:1 25:21         125:20,22,25             181:23                 59:11 61:11,11
standard 66:17,22       27:6 28:17 36:17       126:2,3,10,13,17      subsequently 8:21         63:12,21 67:12
  67:2,5 76:2,10        46:17 70:16 98:15      126:18 127:10,12      substance 10:1            68:4 69:17 70:24
  77:2 78:3 89:23       98:17 99:12            127:20 128:13            183:8                  71:2 73:17 75:10
  90:8,24 91:15         139:19                 129:9 142:23          substantive 16:20         75:20 76:17 79:8
  102:24 105:16       stating 45:8             143:10,22 144:2          183:9                  86:13 89:1 92:3
  107:7,13,14 108:6   statistic 71:18          151:5 157:5,21        substitute 48:10          94:20 96:18 98:22
  108:10,16,18,23     statistical 70:14        158:4 173:22          subtle 148:10,11,11       99:6 102:3,8
  108:24 109:3,13     statistics 71:23         174:2                    148:24                 104:22 110:11
  111:19 115:15,16    status 48:17 74:6      streptococcal 46:19     suburb 131:25             114:16,16 115:4
  118:9,14,25 119:7     121:11                 47:6                  suffered 101:3            120:20 122:3
  119:15 143:14       stay 32:9              Streptococci 46:12      suffering 150:6           123:15,23 125:24
  173:7,11,15         STEFANIE 1:11          stress 30:13            Sufficient 141:2          131:22 138:6
  179:14 182:16,18      4:3                  strike 34:21 87:19      suggest 110:8             140:2 146:4
standards 78:23       step 79:10               88:14 89:23 94:11        141:19,19 181:12       153:11 155:15
standpoint 77:3,8     Steve 75:1               124:6                 suggesting 99:16          161:12 172:13
staple 152:18         STEVEN 4:4             stroke 53:4             SUITE 1:18 2:4,10         173:10 174:7,7
start 75:5            sticker 161:14         strong 45:20 53:3          2:16 3:5,16,21 4:5     177:25
started 16:19 59:24   STIPULATION              67:3                     6:4                  surely 28:11
  124:11 138:24         6:1                  stronger 70:18,19       summarized              surprise 18:25 19:5
  166:6,7             stool 57:4 58:2        strongly 96:13             110:24                 19:11 147:10
starting 51:10        stop 81:2 149:12       student 113:24          summ 160:1              surprising 87:24
starts 52:21          stopped 90:3                            ac{va            59:25 60:9      88:8 112:8
                                                              depc , Sii10115
                                             nnuktiriP   ;rt Riannetirm   TrFal'qimpliIrt

                                     855-204,8184 wwvv.advanceddepositions,corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 24 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                     Page 22


suspect 119:12      takes 141:13 178:6       140:22 141:1,13       59:6                      73:4 82:6 93:1
suspicion 53:3        178:7                  178:12              thank 12:14 15:16           94:7,8,11 95:21
suspicions 66:21    talk 48:1 52:9 94:5    tend 80:22              74:22 115:20              96:10 110:24
swear 6:11 7:3         94:17 96:1,25       tens 101:11             131:4 144:24,24           111:9 115:3
  135:9               97:15,16 103:1       term 14:7 77:14,17      154:19 167:4,9,20         118:24 120:12,14
swelling 40:1         111:16 115:23          77:18 94:10           180:23 182:23             121:8 126:4
switch 48:1           125:11 141:15          112:14 114:4       theoretical 65:17            128:10 131:9
swollen 40:23 41:2  talked 11:20 17:24       129:17 174:15,17      65:24 66:8 68:25          133:11,14,16
  42:4,21 47:20       37:1 42:19 45:13       174:18 175:6          73:11,12,14               135:8,14 136:4,6
  128:24              91:6 118:18 142:6    terms 12:11 77:9     Theoretically 66:1           137:2 138:8 139:5
sworn 186:8           180:8                  82:12 84:14 105:7 thesis 127:1                  140:6 142:6
symptom 5:16        talking 14:4 25:19       105:13 109:11      They'd 26:18                 144:17,22 148:14
  47:14 122:8         26:18 53:15 54:24      118:6 120:12       thing 12:9 23:17             152:1,6 153:14,22
  126:18              70:24 85:7 90:5        128:8 174:13,20       35:16,19 47:11            154:16 163:12
symptoms 31:7         101:16 102:13          174:21 175:12,14      57:1 74:18 77:25          164:2,25 165:1
  40:20 45:21 47:17   107:12 122:21          175:20                84:3 85:12 96:5           168:8,17,22
  62:15,17,18,20      125:9 128:18         terrible 174:21         99:2 103:8 108:25         171:23 173:17
  64:19 82:9 86:11    131:18 142:3         test 30:1,3,5,9,21      137:21 139:12             174:1,5,10 176:8
  94:25 95:5,18       152:8 153:15           30:24 31:8,10,11      155:21 158:25             177:17 180:3,22
  97:11 100:22        160:9,15 163:8         31:13,19,24,25        167:19 175:2              182:1,3 183:19
  121:9 125:2       talks 12:3               32:2,4,12 34:6        177:19 179:18           thinking 89:4
  126:13,22,23      taught 54:18 72:14       42:24 46:20,25     things 9:6,9 12:22           105:3 117:1
  127:2,20 129:8      79:17 89:9             47:8,13,18 85:4       12:23 13:6,11             122:22
  136:2,14 138:10   TCOLE@GGL...             94:1,5 97:10,20       25:8 29:23 30:6         thinks 36:17
  148:8,13,22,23      2:24                   111:5 125:16          30:10 34:2,4,9,12       third 41:15
  151:5,19 152:3    teach 96:9 97:13         126:10,24 143:10      54:15,17,19 61:19       thorough 75:7
  162:16              172:23                 143:21 173:22         63:21 73:17 76:7          82:15,18,20 152:4
system 48:16 110:2  teaching 16:24 17:1      174:2,3,10 177:4      81:3 82:21 85:21          152:4
  135:13 155:24       53:25 54:6 143:16      177:9,22 179:16       86:21 87:11 88:6        thought 38:6 44:23
  169:6 170:18        169:5                testified 8:25 50:22    94:4,25 95:7              64:22 65:8 66:8
Systematic 71:8     team 89:20 134:11        51:22 52:4 111:10     96:16,22,23 97:3          75:22 90:19 91:24
systemic 34:14        134:14                 112:2 113:2 114:1     97:16,17,19 106:6         106:11 117:11
systems 1:9 2:14    technology 67:13         147:18 173:2          112:5 113:3 114:8         124:9 128:12
  62:19 144:6       teenager 8:7           testify 83:21 110:13    148:12 154:4              162:16
systolic 56:19 57:18TELEPHONIC...            171:7 180:12          157:9 158:21            thoughts 21:8
  57:20               2:18                 testimony 7:3           159:13 164:5              117:7 159:15
                    tell 16:5 39:1 94:16     19:10 20:16 83:24     176:7,11 177:17           160:2 162:2,3
         T            98:12 112:4            90:7 92:23 103:25     178:8 179:4               163:14,16 165:12
take 7:12 23:23       131:19 146:6,11        110:23 122:2,4     think 9:5,11,25            thousands 101:11
  29:21 42:16 44:4    146:12,12,13           145:19 147:13         11:10 14:4 18:4           101:11,13,25
  51:19 58:12 63:15 telling 42:13 98:8       151:15 169:2          19:22 24:6 25:24          102:1 132:25
  81:18 82:20 92:2    124:24 153:13          185:4 187:9           25:25 26:8,13             133:1
  93:3 102:22 112:8   173:25               testing 143:25          27:8 28:9,22 29:7       threatening 96:13
  115:18 140:5,19   template 10:11         tests 32:5 96:5,22      33:21 35:15,17,23         97:3 105:9
  141:5,6 180:4       11:24                Texas 69:25             37:21 38:3 43:17        three 9:6 50:3
taken 1:17 6:3,7    ten 17:2 79:21         tet4LJ 175:25           45:247:4 48:4             54:15,17,19 56:25
  13:21 22:13 60:12   132:22 136:1                     8:20va nW12467:3 72:23                57:23 58:2 62:2
  79:9 81:4 92:8                                          deo( )S0-11COS
                                           rnnwirIP rolirt Pporwtinpr   Trial 'qiiiirmrt
                                   855 204.8184 N www.advanceddepositions.corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 25 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                          Page 23

    75:2 103:2 134:4       155:17 156:1,10          182:13              treatment 34:19            146:9 148:20
   134:5 160:24            157:14 161:5          toe 89:13                 83:8 103:23             160:22
   161:20,23 179:10        167:6,7,8             told 32:7 104:2        triad 21:22 22:6,8      tumor 53:4 64:7,13
 three-legged 57:4      THURSDAY 6:5                110:24 111:13,14       22:11 52:9,10,11        64:14 70:23 71:5
 three-quarters         thyroid 65:20,24            145:5                  52:18 54:1,14           71:6,6,12,14,21
   59:23                   69:1                  tolerate 111:5            55:8,11,17,22          73:9 76:19 85:17
 threw 81:20 147:22     tidy 11:3                Tomography 70:9           56:14,24 57:25         85:25 86:8 93:25
 throat 17:17 19:2,8    ti11131:23               toned 24:24               58:3,6 74:16           94:7 96:21 98:20
   19:16 25:21 26:4     time 11:1 20:11,14       tonsil 127:22             142:11                 98:23,25 101:9
   28:11,14 29:12,20      20:18,22 22:10         tonsils 28:17 29:19 triage 37:25 42:7            133:12,15,15,17
   30:3,4,11,12 32:6      27:19,20 32:15           30:7 34:4 39:24         49:1 53:13 56:13       163:7,11,23 177:4
   34:1,4,8,11,13,17      37:8 38:23 44:5          40:10 43:21 45:9       137:24 139:1            177:7
   34:18,25 36:2,5,8      47:11 52:11 63:24        128:24                 144:23                tumors 64:14 69:5
   36:13,17,24 37:7       67:14 74:22 75:15      tool 134:23            trial 171:5,7 180:12      72:12 73:22 85:20
   37:8,16,23,24          77:4,21,24 78:2,8      top 25:19 33:13        tried 23:11 154:4         99:25 100:4
   38:4,5,14,20,22        80:2 90:4,6 91:12        50:11 54:25 67:24 troubled 31:1                101:23,23 132:20
   38:23 39:2,11,12       91:19,20 92:17           147:20 148:1           160:23                turn 25:18 74:9
   39:24 40:3,15          93:4,12 96:9,20          149:2,4 150:22       troubling 30:20           162:8
   42:3,8,20 43:2,6       97:13 101:6              168:13 181:6,17      true 44:6 55:17,18      twice 7:20 135:21
   43:10,14,19 44:5       103:16 104:16         TORLINE 2:10              69:2,18 89:2 97:5     two 9:6,11 11:9
   44:15,18,21,24         107:8 109:17          total 49:21 132:22        98:8,18,19 99:5         22:3 31:22 37:25
   45:6,14,17,19,25       111:1 112:3,12           133:5,5                100:4 102:10            38:7 40:3 55:20
   46:4,19,24,25          113:3 115:13,17       totality 10:20 97:22      103:17,23 104:18        56:6,11,25 62:2
   47:2,3,7,12,12,18      120:14 121:19         touching 88:17            104:21 105:10           65:3,5 71:21
   64:4 74:18 81:14       133:5,22 141:2,5         114:7                  110:14 111:17           79:21 98:6 103:20
   90:1 92:8 93:19        141:6,7,10 143:23     Tracy 2:21 131:1          112:4 114:19            106:8 114:15
   93:24 94:9 99:7        148:8 150:12          train 38:5 89:8           116:18 118:1            117:22 119:17
   99:20 101:12           151:11 154:7          training 78:8 84:22       124:23 125:20           120:18 134:4,4
   102:2 103:17,20        160:8,15 163:7           101:14 103:5           126:3,19 127:14         138:25 139:4,5,12
   106:12 117:23          164:20 166:8             115:17 118:2,8         128:6 129:10            146:23,25 147:9
   118:7 120:18           169:2,18 170:2,12        172:3,12 173:18        130:5 172:16            147:10,12,18,23
   121:5 125:7,15,20      178:6,22 179:12          174:9                  174:19 175:11           151:15 158:18
   125:23 126:2,3,10      180:1 182:2,4         transcribed 183:2         177:20 178:1,4          168:17
   126:13,17,18        times 22:3 55:13         transcript 6:13           179:7 180:3          two-year 169:2
   127:10,12,21,23        56:6,10,11 70:18         185:4 186:7 187:8      181:25 185:7         TYLER 2:4
   128:2,8,13,15,22       70:19 71:21 75:12     transmitted 118:17        187:8                type 39:15 55:5
   128:23 129:5,7,9       81:20 88:13 89:1      trauma 48:24           truly 49:19 165:8          74:18
   138:1 142:23           89:4 127:18,24           73:10 100:14,19     truth 7:4,4,5           typed 5:14 10:23
   144:7,10,21,25         132:14,22 135:18         132:6,6,8 134:11 truthful 140:7                11:2 21:9 155:9
  146:2,3 151:4,5         135:22                   134:14,17           try 66:13 73:18            159:16,22 167:13
  153:18 157:6,21      tired 87:15,25 88:3      traumas 135:1             97:1,10,16 111:4     types 95:7 183:5,11
  158:4                title 12:3               travel 180:18             137:16 146:13        typewritten 10:10
throats 26:5           titled 46:12             traveling 67:11           153:25 154:2            10:21 11:19 168:8
throw 35:11            today 139:4,17           treat 86:3 101:9,22       159:9                typical 47:21
throwing 81:19            154:19 160:6,12          101:24              trying 13:2,4 46:7      typically 47:13
  92:11,12                162:20 163:20         trsat      :24            62:15 120:12            49:9 52:15 84:9
thumb 155:12,13           166:2,3,14 174:14                    adva nC-R6,4138:25                 102:18 132:10
                                                              de pc ,.1,1dur
                                         fkla          niirt RPOrtrt inq   Trial clinnirirt
                                     855.204.8184 vvvywadvancecidepositionsxam
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 26 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                    Page 24


typing 159:11,13    United 1:1 98:15      values 50:7              93:1 95:6,15            132:8 136:23
  159:14              98:17 99:12         variation 67:4,5         101:2 106:13            146:14,16 152:17
                    universities 80:3        176:16,18             121:11,14,18,25         152:18
          U         University 135:13     varies 107:10            122:6 135:4            water 51:20
u51:11                169:6               various 13:6 17:5        136:12,18 138:19       WATERFRONT
Uh-huh 21:23 37:5 unknown 24:13             49:24 121:1            138:20,24,25            3:16
  40:19 121:15        37:8 38:23 65:19      126:23                 139:6,11,13,16,19      WATSON 3:5
  162:10              136:12 165:5,8,21   VC 25:14,15              139:22 144:6,8,9       wave 67:11
Uh-uh 15:8          unlock 14:20          verbal 50:5 59:21        144:11,11 145:10       waves 67:15,18
ultimate 165:5,8    unnecessary 90:10       137:23                 145:20,21,23           way 10:1 24:15
  179:21,24,24      unreasonable          verify 31:16,24          148:10 149:9            25:4 26:3 43:3,3
ultimately 84:19      111:21                49:15                  150:15 177:11,14        44:4 47:22,24
  119:24 120:7,8    unreliable 63:18      version 21:5 167:19      177:15                  55:15 58:4 59:23
  127:6,7           unstable 164:15         168:11,23,24        VP 85:20                   61:23 62:8 64:20
unable 170:11       unstableness 59:9     versus 95:1 175:6     vs 1:6 185:22              73:6 74:7 80:16
  175:17            unsuccessful 93:12    victims 48:24         vulnerable 68:19           80:17 85:15 87:11
unarousable         untreated 148:9       view 77:20 82:7                                  89:8,9 90:16,20
  175:15            unusual 94:17,24        128:19 157:25                  W               91:2 93:6 95:3
unbalance 60:15       98:18,24 99:2         174:22              W   14:22  15:5 156:4      97:25 98:1,17
  61:13 62:21 146:7   102:5,7,16,20       violate 66:11         WACO 4:5                   99:22 113:13
  146:12              179:20              violated 119:7        wait  109:22               115:7 134:22
unbalanced 53:13    unusually 89:3        violation 66:17       WAIVED 6:13                140:3,20 146:25
  139:5 149:8 151:1 updated 168:24          67:1,3 90:8,24      wake   63:15 88:3,4        151:5 157:25
  151:10            upper 162:15          violations 182:15        88:7 90:9 111:14        174:12 177:6
unbiased 80:22      up-to-date 49:14      viral 28:1 29:2          114:9                  ways 76:7 171:10
unclear 41:19       use 14:25 38:7 48:6     30:10,11,12 34:9    waking    108:13          web 71:11
uncomfortable         48:9,10,14 67:8     Virginia 169:13       walk 141:15               website 156:17
  137:18              67:14 68:22,24        170:19              WALLACE 2:15               157:8
uncommon 95:1         73:19 75:9 77:23    visit 40:25           want 12:10 15:8           week 166:9
undersigned 186:6     86:21 112:14        vita122:1 48:17         22:17 23:16 25:6        weekend 59:25
understand 7:14       118:6 123:2           55:4,13 56:6          25:9 38:2,25            weeks 21:7
  23:6 25:16 32:8     129:17 134:10,18      57:20 58:7 136:13      53:14 64:12 81:3       weigh 18:16
  33:2 35:20 41:7     134:23 137:16         142:6,9,10 176:6       90:9 108:6 115:23      welcome 14:23
  60:6,8,11 61:1,22   143:9,14,20 144:3   vitals 22:10 56:9,12    136:8 145:17             15:5 156:4
  75:3 96:18 102:12   148:19 151:14         56:14,17 57:14        146:10 149:12           well-recognized
  109:21 116:12       175:12,14 180:21      86:21                 158:17 183:15,25         76:8
  153:22 155:6      usual 102:20          voice 51:18 133:16      184:1                   went 29:23 81:4,5
  160:11 168:4      usually 29:13 34:11   volunteer 80:3        wanted 109:10              92:17 111:11
  169:25              52:13 58:23 109:7   vomited 145:11,14       124:11 131:13            113:7 126:12
understanding         128:22 136:11       vomiting 28:10,23       139:16,18 158:3          132:6 147:16
 13:5 103:5 121:9     177:9                 30:13 34:9 35:7       168:22                   149:15 165:11
 134:16 136:19      utilized 152:23         35:13,15 41:8,9     warning    48:16,20        168:6
 138:19 146:6,8,10                          42:5,21 43:11         48:21                   weren't 127:1
 146:15 147:5,13              V             47:19 53:2,13       Washington                 134:11,14
understood 110:25 vacuum 118:16             59:24 62:5 81:25      131:24                  Wesley 1:7,8 3:3,3
unexplained 29:8    validated 143:3,8                ,25 86%10  wasn't   6:8 38:4          25:11 27:13 32:2
unique 89:20        validity 23:18                    909,4i1Va n        1:24 82:3         33:24 36:11,12
unit 135:10,14,15   valuable 129:25                            isittifi3 127:4,4
                                     fJa-innuticia rniirt Riannrtinri   Trial ci innnrt
                                  855-204.8184     www,advance deposi ions.com
           Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 27 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                    Page 25

  38:8,12,15,18,19      29:19 30:8 34:5     Woods 2:15 5:9             88:23 106:21         106:25 107:10
  39:6 40:18,24         34:13,15,16 37:18    51:15,17 182:7,9          108:6 111:18         109:8 110:4 111:7
  42:25 43:17 44:6      45:8 75:2 83:12      182:23                    115:14 120:4         111:22 112:17,17
  44:8,18 45:25         103:25 104:15       word 14:22 15:5,10         123:5,22 133:2       112:19 113:21
  49:2 53:11,12         115:24 119:9,9       63:10 67:3 86:22          134:15 135:9         114:5,15 115:10
  81:5 82:10,22         120:15 121:19        86:22 129:20,21           139:18,18 141:19     116:11,13 120:24
 91:21 92:6 131:3       122:16 125:9         145:14 148:19             141:19 144:9         124:15 125:19
 131:6,14 136:20        130:2                157:13,16,22              152:19 159:8         126:6,8 127:15
 136:21,25 137:19     White's 28:16          158:5,18 164:3,8          163:6 173:24         129:22 130:15,16
 138:12,15,20         Wichita 2:5,16 3:6     166:24 175:1              175:3,4              130:19 133:6
 139:22,23,25           3:16,22 4:5          177:23                 would've 24:2,7         134:4 137:11,11
 141:22 142:12         171:19               words 32:12 54:11          63:3 83:22 105:15    139:2,2,4 144:16
 145:23 146:3         widely 70:14           61:8 80:15 100:17         117:21 118:18        152:16 156:6
 148:18 150:11,15     wider 64:17            114:11 126:21             119:16 120:20        158:13 159:13,18
 150:19 151:11        willing 171:8          128:14 168:21             121:20 133:8         161:8 162:6
 152:8 181:3,13,25    withdraw 58:5          174:13                    151:6 166:8,10       163:19,24 164:2
 185:23               withstand 23:8,11     work 21:6 72:16            181:24               165:4,10,13,19
Wesley's 29:24         23:21                 132:14 133:25          write 143:19            166:12,23 167:1
 41:14                withstood 74:11        163:14 172:23          writing 11:1 61:16      167:10,15 168:15
WESLEY-WOO...         witness 6:12,13 7:6    183:17,18              written 8:22 137:23     168:18 170:6
 1:8 3:3               14:19,22,25 15:2     worked 79:16              140:3,4 143:18        174:5 176:8,18
WEST 2:22              15:5,9,13 16:1,22     131:23 133:22            146:25 159:9          180:16 183:14,25
we'119:25 11:7,7       18:16 19:24 45:23     134:2,22 169:2,9       wrong 14:7 23:2,3 year 70:12 84:5,6
 16:6 22:14 27:19      51:19 80:11,20,22     169:23 172:21            23:5 42:11 55:10      91:10,14 98:6,15
 111:16 125:11         115:20 140:7         working 22:22             75:19 88:11           98:17 99:12 103:7
we're 15:17 16:4       149:6 154:18          130:16 131:20            148:21 174:1,3,6      103:9,10 132:10
 25:19 34:3 38:15      156:9 165:18          133:12 169:22          wrongly 31:24 32:1      132:11 171:6
 38:17,17 43 :22,22    167:18 171:23,24     works 169:25              105:8 109:24        years 8:5,16 16:24
 43:22 57:9,11,11      180:24 183:3,7,12     180:20                 wrote 38:1 47:22        17:2,4 72:21
 58:15 60:7 65:9       183:17,19 185:1      world 55:15 143:16        61:23 73:2 117:18     79:21 135:16
 72:14 85:7 90:5       186:6 187:9          worlds 143:17             158:21                170:13 178:12
 101:15 107:12        witnesses 19:1        worried 38:4 66:2                             Yep 113:11 121:25
 111:15 152:8          173:1                 66:4 72:24 73:3                   X          yesterday 61:9
 156:1 167:10         WMC 25:11,14,18       worrying 107:11         Xerox 9:15            York 69:25
 183:25               woke 104:11           worse 148:13            x-ray 67:22 70:18     young 3:15 5:7
we've 11:20 30:6       124:20,21            worsen 148:8            x-rays 67:19            34:21 85:24
 34:2 37:1,10,14      woman 114:24          worsening 60:1,10                              134:12 167:8,24
                                                                               Y
 45:13 58:12 116:6    Wong 154:12            61:5 62:10                                    167:25 180:22
 143:16 150:14        WOODARD 4:4           worst 52:25 53:7        yeah 8:4 9:20 10:15    182:25 183:23
 158:15,23 159:3      Woodlawn 1:8 3:3       53:16,19 149:10          14:6 15:2 16:2,14    184:4
 159:16 160:9,15       136:20 137:1,20       149:13 150:6             21:9 30:16,17
 160:24 161:19         138:12,16,20         wouldn't 26:18            49:20 55:2 57:12
 163:7 166:1           139:22,23,25          33:16 34:2 44:11         67:6 77:23 81:1,7 zebra 99:20
where'd 145:2          141:22 145:24         45:4 46:23 50:20         82:24 83:25 86:6 zebras 94:14,18,18
 165:1                 146:3 148:18          63:19 65:5 66:11         88:4 92:20 93:23     94:19 96:2
whichever 182:2        150:11,15,19           6.20 67:1 7113          93:25 95:10 100:7 Zofran 35:4,6,14
white 1:12 4:3 29:5    151:12 181:25                       !9'4V   n mut ei24 101:4,18 35:16,17 86:10
                                                              epr ,sittp4 :11;4 104:6,6,8  177:21
                                                  ("Hurt Rianrotinrr   Trial ciersijlilrt

                                   855 204.8184 • vvvywadvanceddeposition corn
            Case 2:18-cv-02158-KHV Document 439-5 Filed 05/15/20 Page 28 of 28


     Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                                                           Page 26

                        175:24                      3                      662-0537 2:23        950 3:21
#90251 185:20         181 5:8             3 5:15 11:9,11,24                66211 2:11
                      182 5:9                14:23 15:6 36:11              67 57:10
         0            19 21:2 22:18          48:2 144:17                   67201 4:5
0 153:8                 161:15            3:00 163:8                       67202 2:16 3:6,22
05/21/2023 186:19     1989 18:14          30 175:24 183:5                  67206 3:16
                                          300 98:15                        67212 2:5
          1                     2                                          67401 3:11
                                          3013:5
15:13 11:6,7,11,15    2 5:14 11:8,8,11,19 315 1:18 6:4                     67504 2:23
  14:23 15:6 19:23      14:23 15:6 135:8 316 2:5,17 3:6,17
  20:20 50:8 52:17      153:2,3 158:15,23                                           7
                                            3:22 4:6
  70:8 153:2,21         159:3,17 160:25                                   7 5:3,19 30:14 56:4
                                          32801 1:19 6:5
  154:3,9               161:24 166:1                                        153:1 161:19,20
                                          36 51:22
1.2 98:5                168:9,23          37 50:22 51:10                    161:25 162:9
1:27 184:5            2ND 2:22                                              163:4 164:22
10153:8               2.4 70:23 71:17               4                       167:12,13
10:00 105:19,20,20    2:18-CV-02158 1:2 45:16 11:9,11 12:2                7th 63:2
  107:19,20 109:16    2:31 56:18 57:11,15   35:25 40:15 50:10             7's 168:23
  109:22 163:9        20 2:22 8:5,16        70:11 144:19,19               7:00 107:3
100 2:16 3:21 56:22     56:19 57:17       4,870 70:13                     7:20 107:24
  58:25,25 59:2         132:13 134:4      4.58 71:21                      70 59:2
  70:17,19 95:16        175:24            4:00 108:12 163:9               70s 58:25 59:1
100,000 98:6          2000 131:22         4:01 57:9,11                    721-5500 2:5
10740 2:10            2008 131:22         40 131:23 132:13                74 5:4
11 5:13,14,15 25:18   2009 131:23 133:23    134:2 169:16                  785 3:11
  29:24 36:25         2011 131:23 133:24 400 3:16
12 5:16,17 132:12     2012 68:13                                                   8
  132:22 134:4        2013 70:8                     5                     8 5:20 27:6 37:10
  135:15 136:1        2015 8:20 10:16     5 5:17 11:9,11 12:6               54:22 167:11,15
  140:22 141:1,13     2017 24:3             16:9,10 36:15                   167:16,17
123 156:5,6           2019 1:19 6:6 21:11   43:8 50:8,10                  8TH 3:10
124 56:20 57:18         187:16              52:17 154:6                   8:00 107:3
129 3:10              2021 171:6,12       5:00 63:1 90:5                  80s 143:11
13 51:9               206 2:4               108:12                        823-6325 3:11
130 5:5               22 21:2,11          500 70:18,20 98:16              85 125:19,22 126:6
1300 3:5              24 21:16 22:18      510 1:18 6:4                      126:9
141:19 10:18            132:12
                                                    6                              9
14TH 6:5              245 4:5
15 50:12,15 59:19     250 2:10            6 5:18 16:7,11,12               9 29:3 36:20 38:8
  87:9 125:17         260 4:5               16:14,14 24:2                   38:12 40:18 41:14
15-bed 135:15         263-4958 4:6          37:4 38:10,11,21                51:9
154 5:6               264-7321 3:6          50:9 109:16 139:3             9:08 1:19 6:6
16 5:18 28:4 37:14    265-7741 3:22         149:7                         90 58:25
161 5:19              265-9311 2:17       6th 63:2                        911 24:5,14
1617 3:16             267-2000 3:17       6:00 90:6 105:17                913 2:11
167 5:7,20            27187:16              107:3 17,19,22                93 56:18 57:17
17 63:2,3             2977 2:22                                 adva
                                                                 -
                                                                     Met
                                                                     1f18_58610 2:11
18 28:16 37:18                                                   nepc )
                                         fJ   -innwirlp Colirt Rianartinr, TrInl ornrrrt
                                      855-2(148184 www.advanceddepositions.com
